Administrative Conference of the United States
AGGREGATE AGENCY ADJUDICATION

Final Report: June 9, 2016

Michael Sant’Ambrogio
Michigan State University
College of Law

Adam Zimmerman
Loyola Law School,
Los Angeles

This report was prepared for the consideration of the Administrative Conference of the United States. The opinions, views and
recommendation expressed are those of the authors and do not necessarily reflect those of the members of the Conference or its
committees, except where formal recommendations of the Conference are cited.

ABSTRACT
Federal agencies in the United States adjudicate hundreds of
thousands of cases each year. Yet even with this high volume of cases,
agencies have not widely deployed tools used in federal court to efficiently
resolve large groups of claims, such as class actions and other complex
litigation procedures.
A handful of federal administrative programs, however, have quietly
bucked this trend—employing class action rules, collective claim handling,
and even the kinds of “trials by statistics” once embraced by federal judges
around the United States. The Equal Employment Opportunity
Commission, for example, created an administrative class action procedure,
modeled after Rule 23 of the Federal Rules of Civil Procedure, to resolve
“pattern and practice” claims of discrimination by federal employees before
administrative judges. Since the early 1990s, the National Vaccine Injury
Compensation Program has used “Omnibus Proceedings,” which resemble
federal multidistrict litigation, to pool together common claims that allege
a vaccine injured large groups of children. And facing a backlog of
hundreds of thousands of claims, recently the Office of Medicare Hearings
and Appeals announced a new “Statistical Sampling Initiative”—a pilot
program that will use trained and experienced experts to resolve hundreds
of common medical claims at a time by statistically extrapolating the results
of a few hearing outcomes.
These efforts to employ the tools of aggregation in administrative
proceedings have received little examination. Consequently, very little is
known about: (1) how agencies choose cases or claims appropriate for
aggregation, (2) which aggregation tools these agencies use, (3) how often
they used different types of tools, (4) the successes and failures of these
programs, and (5) the other types of proceedings in which different
aggregation tools might facilitate more expeditious, consistent, and fair
handling of large groups of claims.
After examining recent efforts by federal agencies to aggregate
administrative proceedings and interviewing the key policymakers
involved, we identify the types of agency adjudications in which aggregate
procedures have the greatest potential, the challenges and obstacles to
greater use of aggregation, and broader lessons about what aggregation
procedures mean for adjudications conducted by federal agencies.

AGGREGATE AGENCY ADJUDICATION
TABLE OF CONTENTS
Introduction ................................................................................................. 5
I. Background ......................................................................................... 11
A. The Legal Framework for Aggregation in Federal Court ............. 11
B. The Costs and Benefits of Aggregate Adjudication in Court ....... 13
C. The Legal Framework for Aggregation in Agency Adjudications 16
1. Congress Generally Grants Agencies Broad Discretion to Adopt
Procedures to Manage Administrative Adjudications ............... 16
2. Many Administrative Agencies Have Concluded They Enjoy Power
to Aggregate Cases Using Formal Rules ................................... 21
3. Administrative Agencies Also Enjoy Power to Aggregate Using
Informal Tools. .......................................................................... 22
D. Due Process ................................................................................... 23
II. Aggregate Agency and Similar Adjudication ..................................... 27
A. The Equal Employment Opportunity Commission (EEOC) ........ 29
1. Background on the EEOC ............................................................ 29
2. EEOC Class Actions in Administrative Proceedings .................. 31
3. EEOC Class Action Procedures: Similarities and Differences from
Federal Rules ............................................................................. 33
4. Values Served by EEOC Class Actions ....................................... 36
5. Challenges of EEOC Class Actions ............................................. 37
B. The National Vaccine Injury Compensation Program (NVICP) .. 38
1. Background on the NVICP ........................................................ 38

-2-

2. The Origins of the Omnibus Proceeding ................................... 40
3. Challenges of Omnibus Proceedings ......................................... 44
C. Office of Medicare Hearings and Appeals (OMHA) .................... 45
1. Background on OMHA .............................................................. 45
2. The Backlog in OMHA Appeals................................................ 47
3. OMHA’s Power to Aggregate Appeals ..................................... 48
4. OMHA’s Statistical Sampling Initiative .................................... 50
5. OMHA’s Settlement Conference Facilitation Initiative ............ 56
D. Challenges and Benefits of Aggregate Agency Adjudication ...... 59
1. Aggregate Adjudication Can Pool Information, Reach Consistent
and Efficient Outcomes, and Improve Legal Access ................. 60
2. Addressing Concerns of Efficiency, Legitimacy, and Accuracy in
Aggregate Agency Adjudication................................................ 63
III. Recommendations ............................................................................... 67
A. Congress Should Continue to Grant Agencies Broad Discretion to
Develop Procedures Tailored to the Cases and Claims They
Adjudicate. .................................................................................... 67
B. Agencies Should Consider Using A Variety of Techniques to
Resolve Claims With Common Issues of Fact or Law, Especially in
High Volume Cases. ..................................................................... 67
C. Agencies with Authority to Aggregate Should Develop Means to
Identify Whether They Have a Sufficient Number of Common
Claims and Issues to Justify Adopting Rules Governing Aggregation
By:
70
1. Developing the information infrastructure to identify and track
cases with common issues of fact or law. .................................. 70
2. Encouraging adjudicators to identify related claims with common
issues of fact or law; .................................................................. 71
3. Asking parties to identify related claims with common issues of fact
or law. 71

-3-

4. Piloting programs to test the reliability of an approach to
aggregation before implementing the program broadly. ............ 72
D. Agencies Should Develop Procedures and Protocols To Assign
Similar Cases to the Same Adjudicator. ....................................... 73
E. Agencies Should Develop Procedures and Protocols To Determine
Whether to Formally Aggregate Similar Cases in a Single
Proceeding: ................................................................................... 74
F. Agencies Should Structure Aggregate Proceedings to Increase
Transparency and Legitimacy By: ................................................ 80
1. Developing written and publicly available policies on aggregation.
80
2. Permitting the filing of amicus briefs or their equivalent in
aggregate proceedings ................................................................ 80
3. Employing mechanisms to encourage participation and ensure that
the parties’ interests are adequately represented in formal
adjudications. ............................................................................. 80
4. Training and assigning experienced adjudicators to aggregate
proceedings. ............................................................................... 82
5. Using multiple adjudicators to address concerns with having a
single adjudicator decide large numbers of claims. ................... 83
G. Agencies Should Use Aggregation to Enhance Control of
Policymaking By:.......................................................................... 84
1. Publishing opinions in aggregate proceedings as precedential
decisions. .................................................................................... 84
2. Considering whether policy decisions in aggregate adjudications
should be codified as rules. ........................................................ 85
3. Encouraging input from agency adjudicators in related agency
rulemaking. ................................................................................ 85

-4-

AGGREGATE AGENCY ADJUDICATION
Michael Sant’Ambrogio* and Adam Zimmerman†
INTRODUCTION
Federal agencies in the United States adjudicate hundreds of
thousands of cases each year—more than our federal court system. But
unlike other large adjudicative systems, federal agencies have long avoided
tools used by courts to efficiently resolve large groups of claims: class
actions and other complex litigation procedures. Consequently, in a wide
variety of cases, agencies risk wasting resources in repetitive adjudication,
reaching inconsistent outcomes for the same kinds of claims, and denying
individuals access to the affordable representation that aggregate
procedures promise. Today, the number of claims languishing on
administrative dockets has become a “crisis,” as disabled employees, coal
miners, wounded soldiers, and even medical providers sit on endless
waitlists to appeal similar administrative decisions that frequently result in
reversal. 1
Existing tools in administrative law often ignore concerns raised by
large groups of people in agency adjudication. Part of the reason for this

*Associate Professor of Law, Michigan State University College of Law.
†Professor of Law, Loyola Law School, Los Angeles.
1

Over the past several years, problems in many different administrative courts have been
described as “a crisis.” See Anthony Brino, Medicare Claims Crisis Pits Hospitals Against
Feds, Auditors, Healthcare Finance (May 27, 2014), http://www. healthcarefinancenews.
com/news/growing-claims-appeal-crisis; see also Veterans for Common Sense v. Shinseki,
644 F.3d 845, 878 (9th Cir. 2011) (“The current delays therefore constitute a deprivation
of Veteran's mental health care without due process, in violation of the Fifth
Amendment.”), vac’d on reh’g en banc 678 F.3d 1013 (9th Cir. 2012); Improving
Efficiency and Ensuring Justice in the Immigration Court System: Hr’g Before the S.
Comm. on the Judiciary, 112th Cong. 1 (2011) [hereinafter Ensuring Justice in
Immigration] (statement of Karen T. Grisez, Chair of the Am. Bar Ass’n Comm’n on
Immigration) (arguing that “our immigration court system is in crisis”); Erik Eckholm,
Disability Cases Last Longer as Backlog Rises, N.Y. TIMES, Dec. 10, 2007, at A1
(describing 500 day waiting periods for social security claims as “purgatory”); Press
Release, Jay Rockefeller, Senator Rockefeller Releases GAO Report on Black Lung
Benefits (Oct. 30, 2009), http://rockefeller.senate.gov/press/record.cfm?id=319537
(finding Black Lung Benefits Program “shameful”); JAYA RAMJI-NOGALES, ANDREW I.
SCHOENHOLDTZ, & PHILIP G. SCHRAG, REFUGEE ROULETTE, DISPARITIES IN ASYLUM
ADJUDICATION AND PROPOSALS FOR REFORM 6 (2009) (describing asylum applications as
“a spin of the wheel of fate”).

-5-

goes back to the Administrative Procedure Act (APA) itself,2 which, as far
back as 1946, established rules for individualized administrative hearings.3
Before the APA, agencies combined investigation, policymaking, and
adjudication in the same department.4 Following a political battle over the
implementation of New Deal programs, the APA separated the practice of
“adjudication” from the agencies’ broad policymaking powers using
rulemaking and enforcement, establishing distinct rules for each type of
agency activity.5 Moreover, certain formal adjudications would be
conducted by independent administrative law judges (ALJs) insulated from
agency policymakers. Few rules existed in the APA, however, for ALJs to
resolve cases that fell in between the formal categories of rulemaking and
adjudication—such as when agency proceedings systematically affected
groups of people in the same way.
A handful of federal administrative programs, however, have quietly
bucked this trend—employing class action rules, collective claims handling
and even the kinds of “trials by statistics” embraced by innovative federal
judges around the United States.6 The Equal Employment Opportunity
Commission (EEOC), for example, created an administrative class action
procedure, modeled after Rule 23 of the Federal Rules of Civil Procedure,
to resolve “pattern and practice” claims of discrimination by federal

2

See Administrative Procedure Act, Pub. L. No. 79-404, 60 Stat. 237 (1946) (codified as
amended at 5 U.S.C. §§ 551–559, 701-706, and other sections of Title 5).
3

See id.

4

See Walter Gellhorn, The Administrative Procedure Act: The Beginnings, 72 VA. L. REV.
219, 219–20 (1986) (describing ABA Special Committee on Administrative Law’s desire
to transfer agency judicial power to independent tribunals).
5

George B. Shepard, Fierce Compromise: The Administrative Procedure Act Emerges
from New Deal Politics, 90 NW. U. L. REV. 1557, 1680-81 (1996).
6

See, e.g., Hilao v. Estate of Marcos, 103 F.3d 767 (9th Cir. 1996); Cimino v. Raymark
Indus., Inc., 751 F. Supp. 649, 653 (E.D. Tex. 1990), rev’d in part, 151 F.3d 297 (5th Cir.
1998); Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 178 F. Supp. 2d 198,
247–62 (E.D.N.Y. 2001), rev’d in part on other grounds and questions certifiedsub nom.
Blue Cross & Blue Shield of New Jersey, Inc. v. Philip Morris USA Inc., 344 F.3d 211 (2d
Cir. 2003) certified question accepted, 801 N.E.2d 417 (N.Y. 2003) and certified question
answered sub nom. Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris USA Inc., 818
N.E.2d 1140 (N.Y. 2004) and rev'd sub nom. Empire Healthchoice, Inc. v. Philip Morris
USA, Inc., 393 F.3d 312 (2d Cir. 2004). See also MANUAL FOR COMPLEX LITIGATION,
THIRD, § 33.28 (1995) (endorsing trial-by-statistics plan in Marcos). But see Wal-Mart
Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2561 (2011) (casting doubts on “Trial by Formula”);
MANUAL FOR COMPLEX Litigation, Fourth, § 21.5 (2004) (revising its position to observe
that a trial-by-statistics plan was possible, “[a]lthough not accepted as mainstream.”).

-6-

employees before federal administrative judges (AJs).7 Since the early
1990s, the National Vaccine Injury Compensation Program (NVICP) has
used “Omnibus Proceedings,” which resemble federal multidistrict
litigation, to pool together common claims that allege a vaccine injured
large groups of children.8 And, facing a backlog of hundreds of thousands
of claims, the Office of Medicare Hearings and Appeals (OMHA) recently
began two pilot programs utilizing aggregation tools: (1) a “Statistical
Sampling Initiative” that will use trained and experienced experts to resolve
thousands of common medical claims at a time by statistically extrapolating
the results of a few hearing outcomes; and (2) a Settlement Conference
Facilitation program that provides a formal framework for encouraging the
settlement of large numbers of similar cases.9
To date, no study has examined these nascent efforts to employ the
tools of aggregation in administrative proceedings. Indeed, there has been
little attention to how agencies may draw upon the lessons of the federal

7

See 29 C.F.R. § 1614.204 (2012) (establishing class complaint procedures).
Administrative Judges (AJs) preside over adjudicatory hearings but are not entitled to the
same statutory job protections and insulation from agency pressure as the ALJs who preside
over adjudicatory hearings conducted pursuant to sections 554, 556, and 557 of the APA.
Nevertheless, the “functional independence accorded to AJs varies with the particular
agency and type of adjudication.” ACUS Recommendation 92-7, The Federal
Administrative Judiciary (1992), at 2.
8

See, e.g., Capizzano v. Sec’y, HHS, 440 F.3d 1317 (Fed. Cir. 2006); Snyder v. Sec’y,
HHS, No. 01-162V, (Ct. Fed. Cl. Spec. Mstr., February 12, 2009),
http://www.uscfc.uscourts.gov/sites/default/files/vaccine_files/Vowell. Snyder.pdf; Ahern
v. Sec’y, HHS, No. 90-1435V, 1993 U.S. Claims LEXIS 51 (Fed. Cl. Spec. Mstr. Jan. 11,
1993). The Office of Special Masters (OSM), which hears claims for compensation arising
out of the program, is a unique Article I Court, which sits in the United States Federal Court
of Claims. However, the OSM’s experience with aggregation is particularly instructive for
agencies because it is not governed by the Federal Rules of Civil Procedure, but
nevertheless possesses very similar formal and informal authority to aggregate claims. See
infra Part I.A (comparing authority of Article I Courts and agencies to aggregate claims);
Part II.B.1 (comparing authority of OSM with other forms of agency adjudication).
9

Office of Medicare Hearings and Appeals, Statistical Sampling Initiative, http://www.
hhs.gov/omha/OMHA%20Statistical%20Sampling/statistical_sampling_initiative.html
(last visited February 19, 2016). The program allows hospitals, medical services and other
contractors with large groups of similar claims for reimbursement to use statistical
sampling in Medicare hearings. An “experienced statistical expert” draws a random
sample from a universe of the appellant’s common claims, the sample is tried in front of
an administrative law judge, and then the sample’s results are extrapolated to the entire
universe of the appellant’s claims. Id.

-7-

courts in adjudicating claims by large groups of people.10 Consequently,
very little is known about: (1) which cases are appropriate for aggregation,
(2) which aggregation tools these agencies use, (3) the successes and
failures of these programs, and (4) the other types of proceedings in which
different aggregation tools might facilitate more expeditious and fair
handling of large groups of claims.
Our project begins to fill this gap by taking a look inside some of
the few agencies that experiment with aggregate adjudication. After
examining recent efforts by federal agencies to aggregate administrative
proceedings and interviewing the key policymakers involved, we identify
the types of agency adjudications in which aggregate procedures have the
greatest potential, the challenges and obstacles to greater use of aggregation,
and broader lessons about what aggregation procedures mean for
adjudication by federal agencies.
This Report proceeds in three parts. Part I sets out the legal
framework for adopting aggregate litigation procedures in federal courts
and administrative agencies. Federal courts have long enjoyed authority to
aggregate large groups of similar cases in one of two ways. First, courts
may formally aggregate claims by, for example, permitting one party to
represent many others in a single lawsuit. Second, courts may informally
aggregate claims. In informal aggregation, different claimants with very
similar claims each retain separate counsel and advance a separate lawsuit,
but in front of the same adjudicator or on the same docket in an effort to
expedite cases, conserve resources, and assure consistent outcomes.11

10

But see Michael D. Sant’Ambrogio & Adam S. Zimmerman, The Agency Class Action,
112 COLUM. L. REV. 1992 (2012) (proposing that agencies employ aggregation to
adjudicate large groups of cases with common issues of law or fact).
The American Law Institute’s Principles of the Law of Aggregation defines proceedings
that coordinate separate lawsuits in this way as “administrative aggregations,” which are
distinct from joinder actions (which join multiple parties in the same proceeding) or
representative actions (in which a party represents a class in the same proceeding). See
AMERICAN LAW INSTITUTE, PRINCIPLES OF THE LAW OF AGGREGATE LITIGATION § 1.02
(2010) [hereinafter ALI REPORT] (describing different types of aggregate proceedings.).
Others have used the words “institutional systematization” to describe various forms of
"administrative aggregation” phenomena in criminal law. See Brandon Garrett,
Aggregation in Criminal Law, 95 Cal. L. Rev. 383, 388 n.17, 393 (2007). For convenience,
we call such proceedings “informal aggregation.” For other discussions of this
phenomenon, see Howard M. Erichson, Informal Aggregation: Procedural and Ethical
Implications of Coordination Among Counsel in Related Lawsuits, 50 DUKE L.J. 381, 46566 (2000); Judith Resnik, From “Cases” to “Litigation,” 54 LAW & CONTEMP. PROBS. 5
(1991).
11

-8-

Agencies similarly enjoy broad authority to aggregate common
cases, formally and informally. Administrative agencies often enjoy broad
discretion to craft procedures they deem “necessary and appropriate” to
adjudicate the cases and claims that come before them. As a result, agencies
have adopted formal rules that permit joinder, consolidation, and class
actions. And, even in the absence of a specific rule, administrative agencies
have aggregated particular cases and claims before the same adjudicator or
in specialized programs.
Part II describes different approaches to formal and informal
aggregate adjudication with a focus on three federal programs—EEOC’s
use of class actions, the NVICP’s use of “omnibus proceedings,” which
centralize many individual cases raising similar claims before the same
adjudicator, and OMHA’s use of consolidation, statistical sampling, and
mediation to resolve thousands of similar cases in the same proceeding.
Those case studies illustrate that aggregate adjudication techniques raise
unique challenges. The sheer number of claims in aggregate agency
adjudication may: (1) create “diseconomies of scale”—inviting even more
claims that stretch adjudicators’ capacity to administer justice to many
people; (2) impact the perceived “legitimacy” of the process and challenge
due process; and (3) increase the consequence of error. In other words, just
like many kinds of administrative systems, aggregate adjudication struggles
to deal with many different kinds of constituencies feasibly, legitimately,
and accurately.
But, as we detail below, each program has sought to ameliorate these
concerns by adopting aggregate procedures cautiously and responsibly.
Among other things, they have responded to challenges of aggregation by
(1) slowly rolling out aggregate procedures to avoid replacing old backlogs
with new ones; (2) relying on panels of adjudicators to reduce allegations
of bias or illegitimacy or providing additional opportunities for individuals
to meaningfully participate in the process; and (3) allowing cases raising
scientific and novel factual questions to “mature”12—that is, putting off
aggregation until the agency has the benefit of several opinions and
conclusions from different adjudicators about how a case may be handled
expeditiously. As a result, aggregate adjudication has permitted agencies to
take advantage of the benefits of aggregation— pooling information about
recurring problems, achieving greater equality in outcomes than individual

12

Cf. Francis E. McGovern, An Analysis of Mass Torts for Judges, 73 TEX. L. REV. 1821,
1843 (1995) (defining “maturity” in which both sides’ litigation strategies are clear,
expected outcomes reach an “equilibrium,” and global resolutions or settlements may be
sought).

-9-

litigation, and securing expert assistance at a critical stage in its own
decisionmaking process.—while minimizing their potential dangers.
Part III offers recommendations for agencies considering the use of
aggregation to resolve large groups of common claims. Agencies
considering the use of such procedures should methodically weigh whether
aggregation is optimal under the circumstances and determine what forms
of aggregate adjudication are best suited for their own unique statutory
missions. First, agencies should develop ways to identify whether the
agency even hears sufficient numbers of common claims and issues in
adjudication to warrant adopting aggregate procedures. Second, agencies
should give careful consideration to the form of aggregation they plan to
adopt. Sometimes informal aggregation, which involves coordination
among separately represented parties or claims, may accomplish the same
goals of legal access, efficiency, and consistency as formal aggregation. In
other cases, particularly those seeking declaratory, injunctive, or other
forms of “indivisible” relief, formal aggregation may afford more
efficiency, process, and consistency than piecemeal litigation. Third,
agencies should consider how aggregate adjudication interacts with other
tools agencies use to hear from and respond to large groups of stakeholders,
like informal rulemaking and policy guidance.
Although only a handful of administrative programs use
aggregation, many more agencies enjoy formal and informal authority to
consolidate cases with common questions of law or fact. Accordingly, the
lessons learned from these recent efforts are a rich source of guidance for
other agencies that might avail themselves of the benefits of aggregate
adjudication in the service of their statutory mandates.

- 10 -

I.

BACKGROUND

A.

The Legal Framework for Aggregation in Federal Court

Civil and administrative proceedings begin with the premise that
every person deserves her or his own “day in court.” Plaintiffs in civil court
receive personalized hearings to sort out private disputes with others.13
Agencies similarly must provide citizens with “some kind of hearing”14 to
challenge government acts that threaten their lives, property, or liberty.15
Both systems, however, have exceptions—grouping together and
resolving large groups of similar claims, or what we call “aggregation.”16
In some ways, a central tenet of all legal systems is to aggregate.
Policymakers and judges create and interpret substantive rules to account
for recurring problems and treat “like cases in a like manner.” It’s the
reason why common law judges must consider the precedential impact of
their decisions on similar cases17 and why legislators create agencies with
specific missions to create rules for, and adjudicate, particular kinds of
cases.18 One theory posits that administrative agencies represent a public

13

Ortiz v. Fibreboard Corp., 527 U.S. 815, 846 (1999); Martin v. Wilks, 490 U.S. 755, 762
(1989) (observing it is “our ‘deep-rooted historic tradition that everyone should have his
own day in court”) (quoting 18 Charles Alan Wright, Arthur R. Miller, & Edward H.
Cooper, FEDERAL PRACTICE AND PROCEDURE § 4449, at 417 (1981)); JULES COLEMAN,
THE PRACTICE OF PRINCIPLE: IN DEFENSE OF A PRAGMATIST APPROACH TO LEGAL THEORY
16 (2001) (arguing that tort law’s “structural core” is represented by “case-by-case
adjudication in which particular victims seek redress” from particular defendants, each of
whom “who must make good her ‘own’ victim’s compensable losses”).
14

Henry J. Friendly, Some Kind of Hearing, 123 U. PA. L. REV. 1267 (1975); see, e.g.,
Goldberg v. Kelly, 397 U.S. 254, 264 (1970) (requiring pre-termination hearing procedures
for welfare benefit recipients).
15

Heckler v. Campbell, 461 U.S. 453, 467 (1983) (observing that, in past decisions, people
received “ample opportunity” to present evidence relating to their own claims and to show
that an agency’s “general guidelines” for resolving common cases “do not apply to them”);
Londoner v. Denver, 210 U.S. 373 (1908); 1 K. DAVIS, ADMINISTRATIVE LAW TREATISE §
7.02, at 413 (1958).
16

Howard M. Erichson, A Typology of Aggregate Settlements, 80 NOTRE DAME L. REV.
1769, 1784-95 (2005).
In tort law, for example, special “no duty” rules limit liability for government entities,
charitable enterprises, employers, pure economic or emotional distress cases. See Robert
Rabin, Samuel Issacharoff & John Fabian Witt, The Inevitability of Aggregate Settlement:
An Institutional Account of American Tort Law, 57 VAND. L.REV. 1571 (2004).
17

Michael D. Sant’Ambrogio, Agency Delays: How a Principal-Agent Approach Can
Inform Judicial and Executive Branch Review of Agency Foot-Dragging, 79 GEO. WASH.
L. REV. 101, 110-12 (2011) (describing alternative theories of agency delegation). Of
18

- 11 -

counterpart to class action lawsuits—another form of aggregation—because
Congress delegates them authority to pursue ends that benefit broadly
defined interest groups against those who violate the law.19
But federal courts use other procedures to group together large
numbers of cases. As noted above, the most famous kind of “aggregate
lawsuit” is the class action—a single lawsuit that includes claims or
defenses held by many different people. Other kinds of formal aggregations
include derivative lawsuits by a shareholder on behalf of a corporate
organization,20 lawsuits by and against organizations in bankruptcy, trustee
actions commenced on behalf of many beneficiaries,21 and parens patriae
actions by state attorneys general.22 What all formal aggregations have in
common is that a single person, or a single proceeding, may bind others to
the outcome, even if those others never directly participate.
Courts also group together civil claims in far more informal ways.23
Courts frequently “informally aggregate” cases—channeling individually
represented parties into the same courthouse, before the same judge, or onto
a specialized docket. In civil litigation, the most well-known form of
administrative aggregation is the multidistrict litigation,24 where a panel of

course, administrative agencies themselves may adopt rules to ensure people are treated
consistently in adjudication. See Heckler v. Campbell, 461 U.S. 458, 467 (1983); United
States v. Storer Broad. Co., 351 U.S. 192, 205 (1956).
19

Harry Kalven, Jr. & Maurice Rosenfield, The Contemporary Function of the Class Suit,
8 U. CHI. L. REV. 684, 686 (1941) (“Administrative law removes the obstacles of
insufficient funds and insufficient knowledge by shifting the responsibility for protecting
the interests of the individuals comprising the group to a public body which has ample
funds and adequate powers of investigation.”).
20

FED. R. CIV. P. 23.1; see also Nathan v. Rowan, 651 F.2d 1223, 1226 (6th Cir. 1981).

21

Richards v. Jefferson Cnty., 517 U.S. 793, 798 (1996) (observing that a judgment that
“is binding on a guardian or trustee may also bind the ward or the beneficiaries of a trust”).
22

Pennsylvania v. West Virginia, 262 U.S. 553, 592 (1923); Pennsylvania v. Kleppe, 533
F.2d 668, 675 (D.C. Cir. 1976) (“[I]njury to the state’s economy or the health and welfare
of its citizens, if sufficiently severe and generalized, can five rise to a quasi-sovereign
interest in relief as will justify a representative action by the state.”); see also Margaret H.
Lemos, Aggregate Litigation Goes Public: Representative Suits by State Attorneys
General, 126 HARV. L. REV. 486 (2012).
23

See ALI REPORT, supra note 11, § 1.02 (describing informal aggregation); Erichson,
supra note 16, at 386; Judith Resnik, From “Cases” to “Litigation,” 54 LAW & CONTEMP.
PROBS. 5 (1991).
24

Emery G. Lee III, Catherine R. Borden, Margaret S. Williams, Kevin M. Scott,
Multidistrict Centralization: An Empirical Analysis, 12 J. EMP. L. J. STUD. 211, 222
(2015).

- 12 -

judges may assign a large number of similar claims filed around the country
to the same judge to streamline discovery, manage motion practice,
coordinate counsel and, in many cases, expedite settlement.25 Since its
creation in 1968, the Judicial Panel on Multidistrict Litigation has
centralized almost half a million civil actions for pretrial proceedings.26
Other forms of administrative aggregation in civil law include specialized
dockets—like those designed to expedite patent claims filed in the Eastern
Districts of Virginia and Texas27—or inter-district rules designed to ensure
that a single judge hears all “related claims” in the same district.
B.

The Costs and Benefits of Aggregate Adjudication in Court

Aggregate procedures in federal court seek to provide more access,
efficiency, and consistency than individualized litigation. Aggregate
litigation in federal and state courts has long sought to provide more legal
access by enabling the resolution of claims that otherwise would not be
brought individually. Formal aggregate procedures are thought to enable
litigation when damages are too small for individuals to justify the high
costs of retaining counsel.28 Informal aggregation also streamlines largescale litigation, while encouraging parties to participate, through bellwether
trials, steering committees of plaintiff that collect and manage claimant
input, and judicial oversight of attorney conduct. In both cases, large cases

25

28 U.S.C. § 1407 (1976); see also Myriam Gilles, Tribal Rituals of the MDL, 5 J. TORT
L. 173, 176 (2012); Andrew Bradt, The Multidistrict Litigation Act of 1968, (July 2015),
http://www.law.seattleu.edu/Documents/CivProWorkshop/Bradt_MDL.pdf.
26

Lee, et al., supra note 24, at 24. By the end of 2013, 13,432 actions had been remanded
for trial, 398 had been reassigned within the transferee districts, 359,548 had been
terminated in the transferee courts, and 89,123 were pending throughout the district courts.
Judicial Business 2013: Judicial Panel on Multidistrict Litigation, Admin. Off. U.S. Courts
(2013),
http://
www.uscourts.gov/Statistics/JudicialBusiness/2013/judicial-panelmultidistrictlitigation.aspx.
27

Jonas Anderson, Court Competition for Patent Cases, 163 U. PA. L. REV. 631 (2015);
Daniel Klerman & Greg Reilly, Forum Selling, S. CAL. L. REV. (forthcoming 2016),
http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2538857; Dana D. McDaniel, Patent
Litigation on the Rocket Docket After Markman v. Westview Instruments, Inc., Va. Law.,
Apr. 2002, 20, 20 (describing the increase of patent filings in the late 1990s); Yan Leychkis,
Of Fire Ants and Claim Construction: An Empirical Study of the Meteoric Rise of the
Eastern District of Texas as a Preeminent Forum for Patent Litigation, 9 YALE J. L. &
TECH. 193, 207 (2007).
28

See Adam S. Zimmerman, Funding Irrationality, 59 DUKE L.J. 1105, 1115-20 (2010)
(describing alternative goals of class action litigation); Amchem Prods., Inc. v. Windsor,
521 U.S. 591, 617 (1997) (“A class action solves this problem by aggregating the relatively
paltry potential recoveries into something worth someone’s (usually an attorney’s) labor.”)
(quoting Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir. 1997)).

- 13 -

hold defendants accountable for wide and diffuse harms that are too costly
to be prosecuted through individual litigation.29
Aggregate procedures also seek more efficient resolutions than
piecemeal individual adjudication. Aggregation hopes to avoid the
duplicative expenditure of time and money associated with traditional oneon-one adjudications,30 which otherwise may involve months or years of the
“same witnesses, exhibits and issues from trial to trial.”31
Finally, aggregate procedures seek more uniform application of law.
At bottom, aggregate proceedings and settlements seek consistency and
distributive fairness—to treat like parties in a like manner.32 Otherwise, in
cases seeking injunctions or declaratory relief, a court may never hear from
plaintiffs with competing interests in the final outcome, or over time, subject
defendants to impossibly conflicting demands.33 And, in cases seeking
monetary relief, the first claimants to bring lawsuits might receive
astronomical awards, while other victims receive nothing.

29

Jack B. Weinstein, The Role of Judges in a Government of, by, and for the People: Notes
for the Fifty-Eighth Cardozo Lecture, 30 CARDOZO L. REV. 1, 174 (2008) (observing that
the procedural benefits include a substantial reduction in costs of “discovery, retention of
experts, legal research and legal fees”); see also THOMAS E. WILLGING, FED. JUDICIAL
CTR., APPX. C: MASS TORTS PROBLEMS AND PROPOSALS: A REPORT TO THE MASS TORTS
WORKING GROUP 20 (1999); David Rosenberg, Mass Tort Class Actions: What Defendants
Have and Plaintiffs Don’t, 37 HARV. J. ON LEGIS. 393, 393-94 (2000).
30

See In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 859
(6th Cir. 2013) (citing Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 133 S. Ct. 1184, 1191
(2013); 1 WILLIAM B. RUBENSTEIN, ALBA CONTE & HERBERT B. NEWBERG, NEWBERG ON
CLASS ACTIONS § 9 (5th ed. 2015) (“Class actions are particularly efficient when many
similarly situated individuals have claims sufficiently large that they would each pursue
their own individual cases. In these situations, the courts are flooded with repetitive claims
involving common issues.”).
31

Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 473 (5th Cir. 1986) (quoting lower court
opinion) (granting certification of a class action involving asbestos). See generally
WEINSTEIN, supra note 29, at 135-36 (noting that economies of scale reduce discovery and
expert fees); William Schwarzer, Settlement of Mass Tort Class Actions: Order Out of
Chaos, 80 CORNELL L. REV. 837, 837-38 (1995) (explaining how class actions are seen as
a remedy to duplicative litigation activity).
32

See 1 WILLIAM B. RUBENSTEIN ET AL., NEWBERG ON CLASS ACTIONS § 10 (5th 2015)
(Class actions “reduce[] the risk of inconsistent adjudications. Individual processing leaves
open the possibility that one court, or jury, will resolve a factual issue for the plaintiff while
the next resolves a seemingly similar issue for the defendant.”).
33

See David Marcus, The Public Interest Class Action, 104 GEO. L.J. _ (forthcoming 2015),
http://goo.gl/nMEQev (Aggregation procedures “enables public interest plaintiffs to
vindicate policies in the substantive law consistent with broad, systemic remedies . . . .”).

- 14 -

But large cases also create new risks. Class actions require judicial
review, for example, to ensure class counsel faithfully represent absent class
members, to provide a forum to hear from dissenting interest groups, and to
ensure that the final settlement adequately reflects the underlying merits and
the public interest. Thus, even as they aspire to promote more efficiency,
consistency, and legal access, class action lawsuits struggle to (1) promote
efficiency when processing large volumes of cases; (2) ensure legitimacy
when clients lack input and control over the outcome and when attorneys
serve disparate interests (or their own); and (3) achieve accuracy when
group-wide outcomes or settlements blur characteristics or overlook the
merits of many different kinds of cases.
Informally aggregated cases may also complicate legitimacy and
accuracy. First, lawyers experience conflicts when they settle individual
cases in informal aggregations, particularly because the success of any one
case often depends on the same lawyer or judge resolving hundreds of
similar claims.34 Informally aggregated civil cases may also compromise
individual parties’ control over the outcome, as a small number of lawyers,
special masters, or magistrates, make decisions about common questions of
discovery, motion practice, or other “common benefit work.” According to
the American Law Institute’s Principles of Aggregate Litigation, informal
aggregations “afford participants some important powers, but deny them
others”:
For example, they continue to be represented by their own
attorneys, and they can accept settlement offers or reject
them. But, in important respects they are also at the mercy
of others. They cannot escape aggregation, even when it
occurs against their wishes, and … they must accept services
from and pay fees to lawyers and other persons they have
little power to control.35
Second, informal aggregation can compromise accuracy—
particularly when the same plaintiff and defense counsel settle large groups
of cases in bulk. This is sometimes a result of perverse incentives created

34

See ALI REPORT, supra note 11, § 3.16 cmts. a-c; .Howard M. Erichson, A Typology of
Aggregate Settlements, 80 NOTRE DAME L. REV. 1769, 1784-95 (2005) (characterizing
such conflicts as problems of claim “conditionality.”).
35

See id., § 1.05 cmts. b; Howard M. Erichson, Informal Aggregation: Procedural and
Ethical Implications of Coordination Among Counsel in Related Lawsuits, 50 DUKE L.J.
381, 465-66 (2000) (“Given the powerful drive to coordinate, evidence by both plaintiffs
and defendants in a wide variety of litigation, true litigant autonomy may be unattainable
in many situations involving multiple related claims . . . .”).

- 15 -

by the ways parties must organize themselves to process large volumes of
claims. For example, plaintiffs and defendants have complained that
multidistrict litigation favors volume over knowledge: attorneys often
receive coveted and lucrative positions on steering committees based on the
sheer number of clients they retain in the litigation.36 Those incentives may,
in turn, delay and discourage lawyers from investing limited resources to
develop the facts of individual cases before reaching a global settlement.37
In other words, like many kinds of bureaucratic systems, formal and
informal aggregate litigation struggles to govern many different kinds of
constituencies feasibly, legitimately, and accurately. As set forth below,
agencies also enjoy power to formally and informally aggregate claims.
When they have exercised this power, they have sought to adopt tools that
take advantage of the benefits of aggregation while minimizing the potential
dangers.
C.

The Legal Framework for Aggregation in Agency Adjudications
1. Congress Generally Grants Agencies Broad Discretion to Adopt
Procedures to Manage Administrative Adjudications

Congress regularly creates administrative courts in which the
adjudicators do not enjoy the life tenure and salary protections provided to
federal judges by Article III of the Constitution. When Congress vests
adjudicatory power in such “non-Article III courts,” it usually employs one
of its enumerated powers in Article I, in combination with the Necessary
and Proper Clause.38
Such non-Article III courts include both
administrative agencies that adjudicate cases and what are sometimes called
“Article I” or “legislative courts.” 39

36

RICHARD A. NAGAREDA, MASS TORTS IN A WORLD OF SETTLEMENT 231 (2007).

37

Jaime Dodge, Facilitative Judging: Organizational Design in Mass-Multidistrict
Litigation, 64 EMORY L.J. 329, 351 (2014) (observing that “the financial incentive is to
invest as little as possible in the individual case, as any time invested will not impact their
ultimate payout—as only time spent on developing generic assets, and not individual cases,
is compensable as common-benefit work” in multidistrict litigation).
38

U.S. CONST., art. I, § 8.

39

Some non-Article III judges, like bankruptcy and magistrate judges, are appointed by
Article III judges and work inside the Article III branch. See, e.g., 28 U.S.C. § 151 et seq.;
§ 631 et seq. See generally, Judith Resnik, “Uncle Sam Modernizes His Justice”:
Inventing the Federal District Courts of the Twentieth Century for the District of Columbia
and the Nation, 90 GEO. L.J. 607 (2002). Other non-Article III adjudicators work outside
Article III, in bodies sometimes termed “legislative courts” and in administrative agencies.
See, e.g., 26 U.S.C. § 7441 et seq. (establishing the United States Tax Court as a stand-

- 16 -

The line between legislative courts and administrative agencies that
adjudicate cases is far from clear.40 Functionally, legislative courts tend to
be more independent from Executive Branch policymakers and solely
charged with adjudicating cases, while administrative agencies typically
“use adjudication along with rulemaking and enforcement processes as
tools for the articulation of policy as well as its application to particular
parties.”41 But there are many exceptions to these rough distinctions. For
example, Congress sometimes creates “split enforcement” regimes,
whereby one agency is responsible for bringing enforcement actions and
another agency is responsible for adjudicating the dispute between the
enforcement agency and the regulated party.42 Moreover, ALJs who preside
over the reception of evidence in formal agency adjudications are insulated
from ex parte communications and supervision by agency personnel
involved in investigation and prosecution.43 Indeed, ALJs enjoy job
protections similar to those of judges that serve on Article I courts, such as
the U.S. Court of Federal Claims.44 Moreover, even some agency

alone court); 29 U.S.C. §§ 153, 160 (establishing the National Labor Relations Board as
an independent regulatory agency and granting it authority, inter alia, to hear complaints
regarding unfair labor practices).
40

From the standpoint of Article III, there is no constitutional difference. Harold H. Bruff,
Specialized Courts in Administrative Law, 43 ADMIN. L. REV. 329, 342-43 (1991) (“[T]he
Constitution knows two categories, the life-tenured and everyone else, no matter the legal
or practical protections available to the unanointed.”). But the Supreme Court has been
notoriously inconsistent in defining the outer limits of Congress’s power to create courts
outside Article III. Compare, e.g., Wellness Int’l Network v. Sharif, 135 S.Ct. 1932 (2015)
(approving the bankruptcy courts’ jurisdiction to hear common law claims with the parties’
consent) with Stern v. Marshall, 131 S. Ct. 2594, 2609 (2011) (recognizing limits on
Congress’s power to withdraw from the Article III courts “any matter which, from its
nature, is the subject of a suit at common law, or in equity, or in admiralty”) (quoting
Murray's Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 284 (1856)). Under
current doctrine, Congress may vest administrative courts with the power to adjudicate
“cases in which the claim at issue derives from a federal regulatory scheme, or in which
resolution of the claim by an expert government agency is deemed essential to a limited
regulatory objective within the agency’s authority.” Stern, 131 S. Ct. at 2613.
41

Bruff, supra note 40, at 345.

42

Id. at 346-347.

5 U.S.C. § 554(d) (2012) (ALJs “may not (1) consult a person or party on a fact in issue,
unless on notice and opportunity for all parties to participate; or (2) be responsible to or
subject to the supervision or direction of an employee or agent engaged in the performance
of investigative or prosecuting functions for an agency.”).
43

Compare 5 U.S.C. § 7521 (2012) (ALJs may only be removed “for good cause
established … on the record after opportunity for hearing”), with 28 U.S.C. § 176 (2012)
(Judges of the Court of Federal Claims may be removed by a majority of the judges of the
Court of Appeals for the Federal Circuit, but “only for incompetency, misconduct, neglect
of duty, engaging in the practice of law, or physical or mental disability” and only after “an
44

- 17 -

adjudicators who are not categorized as ALJs, such as administrative judges
or immigration judges, and do not enjoy the same structural protections of
ALJs, nevertheless think of themselves as independent from agency
policymakers.45
When Congress creates non-Article III courts, it both defines their
jurisdiction and typically grants them substantial discretion to prescribe
rules of practice and procedure to carry out their statutory mandates. 46 For
example, in CFTC v. Schor,47 the Supreme Court rejected the lower court’s
conclusion that the Commodity Futures Trading Commission (CFTC)
lacked the power to join counterclaims.48 The Supreme Court based its
holding, in part, on the “the sweeping authority Congress delegated to the
CFTC.”49 In particular, the Supreme Court relied on statutory language that
permits the CFTC to “make and promulgate such rules and regulations as,

opportunity to be heard on the charges.”). Nevertheless, ALJ decisions are typically
reviewed by the heads of the agency, who interpret the law in pursuit of their policy goals.
Thus, separation of functions in administrative agencies does not extend to the final agency
decision. Agencies remain overt policymaking institutions, while legislative courts only
make policy in the way that Article III or common law courts do as an incident to deciding
cases.
45

Charles H. Koch, Jr., Administrative Presiding Officials Today, 46 ADMIN. L. REV. 271,
278 (1994) (reporting that “[n]inety-one percent of the AJs described themselves as
independent[; a]bout 70% reported that threats to independent judgment were not a
problem, with 18% reporting that this was occasionally a problem and 10% reporting that
it was frequently a problem[; and a]bout 80% reported that pressure for different decisions
was not a problem and most of the remainder reported that it was only occasionally a
problem[, and o]nly 2% reported that it was frequently a problem.”).
See, e.g., 7 U.S.C. § 12a (2012) (authorizing the CFTC “to make and promulgate such
rules and regulations as, in the judgment of the Commission, are reasonably necessary to
effectuate any of the provisions or to accomplish any of the purposes of” the Commodity
Exchange Act); 26 U.S.C § 7453 (2006) (“[T]he proceedings of the Tax Court . . . shall be
conducted in accordance with such rules of practice and procedure . . . as the Tax Court
may prescribe,” but consistent with the Federal Rules of Evidence for bench trials in the
United States District Courts for the District of Columbia.), amended by Consolidated
Appropriations Act, 2016, Pub. L. No. 114-113, § 425, 129 Stat 2242, (2015) (“inserting
‘the Federal Rules of Evidence’.”); 38 U.S.C. § 501(a) (2012) (“The Secretary [of Veterans
Affairs] has authority to prescribe all rules and regulations which are necessary or
appropriate to carry out the laws administered by the Department . . . including . . . the
manner and form of adjudications and awards.”); 47 U.S.C. § 154(j) (2012) (“The [Federal
Communications] Commission may conduct its [hearing] proceedings in such manner as
will best conduce to the proper dispatch of business and to the ends of justice.”).
46

47

478 U.S. 833 (1985).

48

Id. at 842.

49

Id.

- 18 -

in the judgment of the Commission, are reasonably necessary” to
accomplish the purposes of the statute authorizing its existence.50
Where an agency’s organic statute does not set forth any specific
procedural requirements, the Administrative Procedure Act (APA) provides
certain minimum procedural requirements for different types of agency
action. But the Supreme Court has repeatedly prohibited courts from
imposing additional procedural requirements on agencies,51 reasoning that
agencies “should be free to fashion their own rules of procedure and to
pursue methods of inquiry capable of permitting them to discharge their
multitudinous duties.”52
For this reason, in FCC v. Pottsville, the Supreme Court rejected a
challenge to the FCC’s authority to consolidate three licensing applications
for the same facility in a single hearing so as to consider the applications
“on a comparative basis.”53 The Court held that when Congress gave the
Commission authority to grant, modify, or revoke broadcast licenses as
“public convenience, interest, or necessity” require:
the subordinate questions of procedure in ascertaining the
public interest, when the Commission’s licensing authority
is invoked—the scope of the inquiry, whether applications
should be heard contemporaneously or successively,
whether parties should be allowed to intervene in one
another’s proceedings, and similar questions—were
explicitly and by implication left to the Commission’s own
devising.54

50

Id. (citing 7 U.S.C. § 12a ).

51

See, e.g., Perez v. Mortgage Brokers Assoc., 135 S.Ct. 1199, 1207 (2015) (“Time and
again, we have reiterated that the APA ‘sets forth the full extent of judicial authority to
review executive agency action for procedural correctness.’”) (quoting FCC v. Fox
Television Stations, Inc., 556 U.S. 502, 513 (2009)); Vermont Yankee Nuclear Power
Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519, 524 (1978) (“[T]his Court
has for more than four decades emphasized that the formulation of procedures [is] basically
to be left within the discretion of the agencies to which Congress had confided the
responsibility for substantive judgments.”).
52

FCC v. Pottsville Broad. Co., 309 U.S. 134, 143 (1940).

53

Id. at 140.

54

Id. at 138.

- 19 -

Accordingly, the Court recognized that the Commission possessed this
discretion regardless of whether it chose to promulgate a rule of procedure
or created an ad hoc rule tailored to a specific case.55
Similarly, there is nothing in the APA that would prevent an agency
from using aggregation in adjudicatory proceedings in appropriate cases.
Indeed, prohibiting aggregation mechanisms under the APA would be at
odds with the substantial flexibility the Supreme Court has granted agencies
when choosing the best procedural format for decisions that affect large
groups of people.56
In some ways, federal agencies enjoy more power to develop
procedural rules than Article III courts. The Rules Enabling Act stipulates
that Article III courts may only “prescribe general rules of practice and
procedure” that do not “abridge, enlarge or modify any substantive right.”57
By contrast, administrative agencies generally have no such limitation
because Congress creates most administrative agencies precisely because
Congress wants them to make substantive law.58 Even legislative courts
that most closely resemble the Article III courts generally are not subject to
the same restrictions under the Rules Enabling Act.59

See FCC v. Schreiber, 381 U.S. 279, 289 (1965) (“The statute does not merely confer
power to promulgate rules generally applicable to all Commission proceedings; it also
delegates broad discretion to prescribe rules for specific investigations and to make ad hoc
procedural rulings in specific instances[.]” (citations omitted)).
55

56

For example, the Supreme Court has upheld the power of agencies to announce new
policies in adjudications rather than using notice and comment rulemaking. NLRB v. Bell
Aerospace, 416 U.S. 267, 294 (1974) (“[T]he choice between rulemaking and adjudication
lies in the first instance within the [agency’s] discretion.”). And conversely, agencies are
permitted to use rulemaking to resolve common factual issues that repeatedly arise in
individual adjudications. Heckler v. Campbell, 461 U.S. 458, 467 (1983) (“[E]ven where
an agency’s enabling statute expressly requires it to hold a hearing, the agency may rely on
its rulemaking authority to determine issues that do not require case-by-case
consideration.”).
57

28 U.S.C. §§ 2071-72 (1988).

58

See Robert G. Bone, The Process of Making Process: Court Rulemaking, Democratic
Legitimacy, and Procedural Efficacy, 87 GEO. L.J. 887, 907 (1999).
See, e.g., 26 U.S.C. § 7453 (1997) (the Tax Court may adopt any procedural rule “as the
Tax Court may prescribe,” so long as it conducts its proceedings in accordance with the
rules of evidence for bench trials in the United States District Courts for the District of
Columbia); Lemire v. Sec’y of Health & Hum. Servs., No. 01-0647V, 2008 WL 2490654,
at *6 (Fed. Cl. June 3, 2008) (“A plain-word reading of 28 U.S.C. § 2072, noting the
omission of the Court of Federal Claims from mention, leads the Court to conclude that
neither § 2072, nor the second sentence of 28 U.S.C. § 2071(a), which requires that court
rules maintain consistency with federal statutes and § 2072 in particular,” govern the
59

- 20 -

The recognition by federal courts that Congress generally vests
administrative agencies with considerable procedural flexibility reflects a
basic feature of administrative law: agencies must have the authority to
shape their own rules and, when appropriate, to adapt those rules to the types
of cases and claims that they hear. This means that absent an express
statutory prohibition or other clear indication of congressional intent to the
contrary, administrative agencies may use aggregate procedures to handle
their cases more expeditiously, consistently, and fairly than would be
possible with individual, case-by-case adjudication.
2. Many Administrative Agencies Have Concluded They Enjoy
Power to Aggregate Cases Using Formal Rules
Relying on general grants of authority to adopt their own
procedures, we have identified more than forty administrative agencies and
other non-Article III courts that have promulgated rules permitting the
consolidation of cases to hear claims. The complete list is included in
Appendix A. Some of these non-Article III tribunals have promulgated
formal class actions rules. Examples include the Bankruptcy Courts,
EEOC, the Consumer Product Safety Commission (CPSC), and the
Personnel Appeals Board.60
The EEOC’s experience, discussed more fully below in Section
II.A., is illustrative. Congress vested the EEOC with the power to hear
discrimination claims brought by federal employees and “to issue such
rules, regulations, orders and instructions as it deems necessary and
appropriate to carry out its responsibilities under this section.”61 Relying
on that language, in 1992, the EEOC adopted a class action procedure.62
In 2004, the Postal Service challenged EEOC’s class action rule.
The Office of Legal Counsel (OLC) for the Department of Justice (DOJ)
rejected that challenge and confirmed the EEOC’s broad authority to use

validity of the rules promulgated by the Court of Federal Claims for the Special Masters of
the Vaccine Court.).
60

See Fed. R. Bankr. P. 7023 (providing that Federal Rule of Civil Procedure 23 applies in
adversary proceedings in the Bankruptcy Courts); 29 C.F.R. § 1614.204 (2012) (permitting
the EEOC to hear class action claims involving federal employees); 16 C.F.R. § 1025.18
(providing for the CPSC to pursue violations as a class action); 4 C.F.R. § 28.97 (providing
employees power to pursue class action with Personnel Appeals Board).
61

42 U.S.C. § 2000e-16(b) (2012).

62

See 29 CFR § 1614 (2015); see also 64 Fed. Reg. 37,644 (July 12, 1999); 57 Fed. Reg.
12,634 (Apr. 10, 1992).

- 21 -

class actions to aggregate claims.63 Observing that class actions were
“procedural in nature,” the OLC concluded that the EEOC could properly
adopt class action rules under its congressional directive to issue “such rules
. . . as it deems necessary and appropriate to carry out its responsibilities.”64
Indeed, just as class actions fall “within the Supreme Court’s
mandate to adopt rules of ‘practice and procedure’ for the district courts, . .
. [t]here is no reason why [administrative agencies] cannot use the same
device, if it is appropriate.”65 A part of the explanation stems from the
function of class actions, which are “procedural technique[s] for resolving
the claims of many individuals at one time . . . , comparable to joinder of
multiple parties and intervention.”66
In sum, given the broad discretion that Congress grants
administrative agencies to fashion their own rules of practice and procedure,
there is no reason to doubt the authority of agencies to aggregate cases and
claims when it serves their statutory mandates.
3. Administrative Agencies Also Enjoy Power to Aggregate Using
Informal Tools.
Like Article III courts, which aggregate with different levels of
formality, many Article I courts and administrative agencies also aggregate
claims and cases without adopting a formal procedure to do so.
For example, the Office of Special Masters (OSM) in the NVICP
has not promulgated a rule on aggregation. But, for some two decades, the
OSM has relied instead on its general authority to “determine the format for
taking evidence [and] . . . hearing argument[,]” and to “apply [its] expertise”

63

When two or more Executive agencies cannot resolve a dispute between themselves,
OLC may resolve the dispute. Exec. Order No. 12,146, 44 Fed. Reg. 42,657 (1979).
64

Legality of EEOC Class Action Regulations, Memorandum Opinion for the Vice
President and the General Counsel of the United States Postal Service, 28 Op. O.L.C. 254,
261 n.3 (2004), http://www.justice.gov/sites/default/files/olc/opinions/2004/09/31/op-olcv028-p0254.pdf.
Quinault Allottee Ass’n & Individual Allottees v. United States, 453 F.2d 1272, 1274
(Ct. Cl. 1972) (holding the Court of Claims may certify class actions in appropriate cases).
65

66

Id.; accord Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393,
408 (2010) (“Rule 23 . . . falls within § 2072(b)’s authorization. A class action, no less
than traditional joinder (of which it is a species), merely enables a federal court to
adjudicate claims of multiple parties at once, instead of in separate suits.”).

- 22 -

from one case to another.67 Thus, as discussed more fully below in Section
II.B, when faced with large numbers of claims for compensation, the OSM
developed “omnibus proceedings” to more efficiently process claims
involving the same alleged vaccine-related injury.68 In an “omnibus
proceeding,” a single special master hears evidence and makes a decision
on a theory of general causation—for example, whether a rubella vaccine
can cause chronic arthropathy and, if so, under what circumstances.69 The
“general causation” evidence is then available for application in individual
cases.70
Another example comes from OMHA, which hears Medicare
disputes. As discussed in more detail in Section II.C, OMHA has long
relied on its implied authority to aggregate thousands of similar cases raised
by health care providers against the federal government.71 OMHA
Administrative Law Judges assert the power to identify, process,
consolidate and sometimes sample large numbers of similar cases; when
doing so, OMHA relies on grants of authority akin to those of many other
non-Article III courts.72
D.

Due Process

When neither an agency’s organic statute nor the APA requires or
prohibits specific procedures, the discretion of federal agencies to craft their
procedural rules is limited only by the procedural requirements of the Due
Process Clause of the Fifth Amendment. There are two ways in which the
Due Process Clause places limits on the procedures that an agency may use.
First, due process generally requires a hearing before a neutral
decisionmaker before the government may deprive an individual of a

Snyder ex rel. Snyder v. Sec’y of Dep’t of Health & Hum. Servs., No. 01-162V, 2009
WL 332044, at *2 (Fed. Cl. Feb. 12, 2009).
67

Cedillo v. Sec’y of Health & Hum. Servs., No. 98-916V, 2009 WL 331968 at *11 (Fed.
Cl. Feb. 12, 2009), aff’d, 89 Fed. Cl. 158 (2009), aff’d, 617 F.3d 1328 (Fed. Cir. 2010).
68

69

Id. at *12.

70

Id.

71

See In re Apogee Health Serv., Inc., No. 769 (Medicare App. Council Mar. 15, 1999);
cf. Chaves County Home Health Servs. v. Sullivan, 931 F.2d 914, 919-22 (D.C. Cir. 1991)
(finding that mass consolidation and other actuarial tools in Medicare adjudication
comports with due process).
72

42 C.F.R. § 405.1044 (2015) (providing for consolidation of two or more cases where
the issues “are the same issues that are involved in another request for hearing” for purposes
of “administrative efficiency”).

- 23 -

property or liberty interest.73 In the context of agency adjudications,
however, the Court has accepted decisionmaking by agencies that combine
executive, legislative, and judicial functions: an agency’s interest in using
adjudication to implement policy does not, in and of itself, offend due
process.74 Due process may be offended when “a scheme’s particular
characteristics . . . present unacceptable dangers of bias or interest.”75 But
“[t]he Court . . . tolerates some loss of neutrality as the cost of obtaining the
policymaking advantages of combined functions at the top of the agency.”76
Thus, there is no reason to believe that aggregate agency adjudication would
offend this aspect of due process merely because it may result in
policymaking by the agency.
When the parties do not allege bias, the Supreme Court has held that
the procedures required by due process depend on a balancing of three
factors: (1) the “private interest that will be affected by official action”; (2)
the “risk of erroneous deprivation of such interest through procedures used,
and probable value, if any, of additional or substitute procedural
safeguards”; and (3) the “government’s interest, including function
involved and fiscal and administrative burdens that additional or substitute
procedural requirements would entail.”77 This is a fact-based inquiry and
the outcome will depend on the specific adjudicatory regime under
review.78

73

Hamdi v. Rumsfeld, 542 U.S. 507, 533 (2004) (holding that citizen-detainees are entitled
to “a fair opportunity to rebut the Government’s factual assertions before a neutral
decisionmaker”).
74

Withrow v. Larkin, 421 U.S. 35, 53 (1975) (Due process does not prohibit an agency
from investigating facts, instituting enforcement proceedings, and then making the
necessary adjudications).
Id. For example, the Supreme Court has held that it “deprives a defendant in a criminal
case of due process of law to subject his liberty or property to the judgment of a court, the
judge of which has a direct, personal, substantial pecuniary interest in reaching a
conclusion against him in his case.” Tumey v. State of Ohio, 273 U.S. 510, 534 (1927);
see also Ward v. Vill. of Monroeville, Ohio, 409 U.S. 57, 58 (1972) (holding that a trial
before a mayor who also had responsibilities for revenue production and law enforcement
denied petitioner a “trial before a disinterested and impartial judicial officer as guaranteed
by the Due Process Clause of the Fourteenth Amendment”).
75

76

Bruff, supra note 41, at 346.

77

Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

78

Compare Goldberg v. Kelly, 397 U.S. 254, 268 (1970) (due process requires that
recipients of welfare be given an oral hearing prior to the termination of their benefits),
with Mathews, 424 U.S. at 349 (due process does not requires that recipients of disability
benefits be given an oral hearing prior to the termination of their benefits).

- 24 -

Aggregation of common issues of fact or law by both courts and
administrative agencies has long withstood due process challenges. For
example, the Supreme Court has held that due process permits the use of
class actions that bind absent plaintiff class members so long as the absent
class members are provided with sufficient notice and an opportunity to
either participate in the litigation or “opt out” of the class.79 The Court has
suggested that due process raises different concerns in the context of class
actions that seek to bind absent plaintiffs without their consent.80 But “the
debate over due process as it relates to class actions pertains to the rights of
absent class members” rather than parties that are in fact before the court.81
Although due process questions may vary from case to case, no
court has suggested that due process imposes additional limits on agencies’
authority to aggregate cases. Courts have long recognized that agencies
may bind parties to common findings of law or fact without an
individualized hearing consistent with due process.82 In fact, courts have
also approved the use of aggregation tools in the context of agency
adjudications. For example, the U.S. Court of Appeals for the District of
Columbia Circuit approved the Medicare program’s use of statistical
sampling on post-payment review of providers suspected of overbilling the

79

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).

80

Ortiz v. Fibreboard Corp., 527 U.S. 815, 821 (1999) (holding that applicants for class
certification on the rationale of a limited fund must show that “the fund is limited by more
than the agreement of the parties, and has been allocated to claimants belonging within the
class by a process addressing any conflicting interests of class members”).
81

Samuel Issacharoff, Preclusion, Due Process, and the Right to Opt out of Class Actions,
77 NOTRE DAME L. REV. 1057, 1057-58 (2002) (explaining that the debate over due
process as it relates to class actions pertains to the rights of absent class members). See,
e.g., Phillips Petroleum Co., 472 U.S. at 812-13 (1985) (holding that Kansas’s procedure,
“where a fully descriptive notice [was] sent first-class mail to each class member, with an
explanation of the right to ‘opt out,’” satisfied the minimum requirements of due process).
82

Compare, e.g., Heckler v. Campbell, 461 U.S. 458 (1983) (rejecting due process
challenge because “the Secretary [must] determine an issue that is not unique to each
claimant—the types and numbers of jobs that exist in the national economy”), and BiMetallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441 (1915) (rejecting due process
challenge to because “where a rule of conduct applies to more than a few people it is
impracticable that everyone should have a direct voice in its adoption.”), with Londoner v.
Denver, 210 U.S. 373 (1908) (for individual tax assessment “due process of law requires
that at some stage of the proceedings… the taxpayer shall have an opportunity to be heard
… however informal.”).

- 25 -

government, explaining that if a sample is representative and statistically
significant, the risk of error to a provider is fairly low.83

83

Chaves County Home Health Servs. v. Sullivan, 931 F.2d 914, 919-22 (D.C. Cir. 1991);
see also Georgia ex rel. Dept. of Hum. Res. v. Califano, 446 F. Supp. 404, 409-10 (N.D.
Ga. 1977) (“[A]udit on an individual claim-by-claim basis of the many thousands of claims
submitted each month by each state would be a practical impossibility as well as
unnecessary.”).

- 26 -

II.

AGGREGATE AGENCY AND SIMILAR ADJUDICATION

Agencies not only have power, but on occasion, have used a wide
variety of tools to aggregate cases formally and informally.84 In addition to
the techniques described above, some have used their formal power to
consolidate enforcement actions against large groups of defendants to
efficiently dispose of common claims.85 Agencies have also sought
restitution, injunctive relief, and other remedies on behalf of large groups
of stakeholders.86
In other cases administrative agencies have coordinated enforcement
actions for settlement. Medicare and the EPA have entered what some call
“industry-wide” settlements,87 brokering coordinated individual deals as
part of a systemic response to an ongoing policy or problem. For example,
facing an estimated backlog of over 800,000 appeals from medical
providers, hospitals, doctors, and Medicare beneficiaries, in October 2014,
Medicare offered to resolve hundreds of thousands of billing disputes by
globally offering to pay hospitals with pending claims 68% of their value.88

84

EEOC, for example, created an administrative class action procedure, modeled after Rule
23 of the Federal Rules of Civil Procedure, to resolve “pattern and practice” claims of
discrimination by federal employees. See 29 C.F.R. § 1614.204 (2012) (establishing class
complaint procedures); 42 C.F.R. § 431.222 (2011) (providing “group hearings” for
Medicaid-related claims); 45 C.F.R. § 205.10(a)(5)(iv) (2011) (providing “group hearing”
to applicants who request hearing because financial assistance was denied).
85

See, e.g., Press Release, National Labor Relations Board, NLRB Office of the Gen.
Counsel Issues Consolidated Complaints Against McDonald’s Franchisees & their
Franchisor McDonald’s, USA, LLC as Joint Employers, Dec. 19, 2014 (consolidating
cases against McDonald’s franchisees around the country who allegedly violated the rights
of employees based on their participation in nationwide protests against the terms and
conditions of their employment), https://www.nlrb.gov/news-outreach/news-story/nlrboffice-general-counsel-issues-consolidated-complaints-against.
86

Urska Velikonja, Pub. Comp. for Private Harm: Evidence from SEC Fair Fund
Distributions, 67 STAN. L. REV. 331 (2014); Verity Winship, Fair Funds and the SEC’s
Comp. of Injured Inv’rs, 60 FLA. L. REV. 1103, 1134-41 (2008); Adam S. Zimmerman,
Distributing Justice, 86 N.Y.U. L. REV. 500 (2011).
87

Ass’n of Irritated Residents v. EPA, 494 F.3d 1027 (D.C. Cir. 2007); Daniel T. Deacon,
Deregulation Through Nonenforcement, 85 N.Y.U. L. REV. 795, 813-16 (2010) (describing
industry-wide settlements).
88

Reed Abelson, Medicare Will Settle Short-Term Care Bills, N.Y. Times (August 29,
2014),
http://www.nytimes.com/2014/08/30/business/medicare-will-settle-appeals-ofshort-term-care-bills.html; Press Release, Centers for Medicare and Medicaid Services,
Inpatient Hosp. Reviews, (last checked August 12, 2015), https://www.cms.gov/ResearchStatistics-Data-and-Systems/Monitoring-Programs/Medicare-FFS-Compliance-Programs/
Medical-Review/InpatientHospitalReviews.html.

- 27 -

By June 2015, Medicare executed serial settlements with more than 1,900
hospitals, representing approximately 300,000 claims, for over $1.3
billion.89 In another case, the EPA in 2005 offered qualified animal feeding
operations (AFOs)—over 2,500 agribusinesses that produce pork, dairy,
turkey and eggs across the country—to enter into a global settlement to
resolve their liability under the Clean Water Act.90 Much like a private
aggregation, each individual AFO would enter into a separate, but otherwise
identical, agreement with the EPA. Each AFO would agree to pay a civil
fine (categorically based only on the size of the AFO) to fund a nationwide
study on monitoring AFO emissions and, if requested, help the EPA to
monitor emissions from the AFO. In return, the EPA agreed not to sue the
participating AFOs for past and ongoing violations while the study was
undertaken.91
Agencies also may employ many different forms of informal
aggregation to streamline certain categories of claims. The Executive
Office for Immigration Review—which hears all cases involving detained
aliens, criminal aliens, and aliens seeking asylum—offers one example of
this kind of informal aggregation. In the past year, it has created special
“surge courts” to respond to over 2,000 Central American asylum cases
pending in West Texas.92 More recently, after the for-profit Corinthian
Colleges collapsed under allegations of consumer fraud, the Department of
Education appointed a special master to aggregate common questions and
findings for over 5,000 former students to ease their burdens in seeking debt
relief:
Wherever possible, the Department will rely on evidence
established by appropriate authorities in considering
whether whole groups of students (for example, an entire
academic program at a specific campus during a certain time

89

Id.

90

See Animal Feeding Operations Consent Agreement and Final Order, 70 Fed. Reg.
40,016, 40,017 (July 12, 2005) (“July 12 Notice”).
91

The settlement was viewed favorably by industry, as well as the EPA, which had long
claimed that it lacked a precise methodology for calculating the amount of pollutants
emitted by AFOs. Citizens who lived downstream from the AFOs, however, complained
that they too deserved a chance to comment on what seemed to be, in effect, an entirely
new regime for taxing and regulating major farming operations. Ass’n of Irritated
Residents v. EPA, 494 F.3d 1027 (D.C. Cir. 2007) (rejecting plaintiffs arguments).
92

See, e.g., Press Release, EOIR Announces Change to Immigration Judges Hearing Cases
out of Dilley, Apr. 15, 2015 (assigning over 2,000 cases in Dilley, Texas to Miami
Immigration Court to conduct hearings by teleconference); Wil S. Hylton, The Shame of
America’s Family Detention Camps, N.Y. TIMES MAG., Feb. 4, 2015.

- 28 -

frame) are eligible for borrower defense relief. This will
simplify and expedite the relief process, reducing the burden
on borrowers.93
Although we do not address all of these forms of aggregation, the
three case studies below illustrate a range of aggregate techniques used to
resolve large groups of cases in administrative programs, the challenges
each has faced, and potential lessons for the future. The EEOC has adopted
a formal aggregation rule, modeled largely on Rule 23 of the Federal Rules
of Civil Procedure, to adjudicate cases of workplace discrimination in
government offices. The NVICP permits special masters to use “Omnibus
Proceedings,” which often rely on informal aggregation and “test cases,” to
help parties streamline common, but otherwise complex questions of
science for large volumes of claims involving children’s vaccines. And
OMHA, facing a deluge of appeals from hospitals and medical equipment
suppliers, relies increasingly on informal aggregation, statistical sampling,
and unique mediation programs to resolve large groups of common claims.
A.

The Equal Employment Opportunity Commission (EEOC)
1. Background on the EEOC

EEOC is the nation’s lead government enforcer of employment antidiscrimination laws. The agency is a bipartisan body composed of five
Commissioners appointed by the President and confirmed by the Senate.
Commissioners may be removed from office by the President only “for
cause.”
The EEOC has responsibilities for enforcing Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967
(ADEA), the Equal Pay Act of 1963, the Americans with Disabilities Act
of 1990, and the Genetic Information Nondiscrimination Act of 2008.
These laws prohibit discrimination based on race, color, sex, religion,
national origin, age, disability, and genetic information, as well as reprisal
for protected activity.
The EEOC investigates charges of discrimination against private
and state and local government employers who are covered by the antidiscrimination laws. If the EEOC finds that discrimination has occurred, it

93

Dept. of Educ., Fact Sheet: Protecting Students from Abusive Career Colleges,
Administration Outlines New Debt Relief Process for Corinthian Colleges’ Students,
http://www.ed.gov/news/press-releases/fact-sheet-protecting-students-abusive-careercolleges (last visited Feb. 25, 2016).

- 29 -

will try to settle the charge. If the EEOC is unable to settle the charge, the
next step depends on the nature of the employer involved. In the case of
private employers, the EEOC has authority to file a lawsuit in federal court
to protect the rights of individuals and the interests of the public.
Alternatively, if the EEOC finds there is no discrimination or finds there is
discrimination, is unable to settle the charge, and decides not to file a
lawsuit, the EEOC will issue the employee a Notice of Right to Sue, which
allows the complainant to sue the private employer in federal court. In the
case of state and local employers, the EEOC refers the matter to DOJ, which
has authority to file a lawsuit in federal court.
The process is somewhat different for federal government
employees. Federal employees must first file a complaint with the EEO
Office of their federal employer. When the agency’s investigation is
completed, the employee may then either ask for a final decision from the
agency or request a hearing before an EEOC AJ.94
More than 100 AJs work in EEOC regional offices around the
country in order to adjudicate disputes between federal employees and their
federal employers.95 After conducting an evidentiary hearing on the record,
the AJ issues a decision and may order appropriate relief. Once the AJ
hands down a decision, the agency has 40 days to issue a final order, which
either accepts or rejects the decision of the AJ. If the agency does not accept
the decision or disagrees with any part of the decision, the agency may file
an appeal with the EEOC’s Office of Federal Operations. Similarly, an
employee who is unhappy with an agency’s final order may appeal the order
to the Office of Federal Operations.
Although federal employees must generally go through the
administrative complaint process, there are several different points during
the process at which the employee may quit the process and file a lawsuit
in federal court, including after the agency’s decision on the employee’s
complaint, so long as no appeal has been filed with the EEOC, and after the
EEOC’s decision on an employee’s appeal from a final order.

94

If the employee asks the agency to issue a decision and no discrimination is found, or if
the employee disagrees with some part of the decision, the employee can appeal the
decision to EEOC or challenge it in federal district court.
95

AJs lack the same formal job protections that ALJs enjoy under the APA, but it does not
seem to impact their sense of independence from the agencies for which they adjudicate
cases. See Charles H. Koch, Jr., Administrative Presiding Officials Today, 46 ADMIN. L.
REV. 271, 278 (1994).

- 30 -

2. EEOC Class Actions in Administrative Proceedings
The EEOC’s regulations grant EEOC AJs the power to certify and
hear class actions against federal employers in administrative
proceedings.96 Even though Congress never explicitly conferred power on
the EEOC to create a class action rule, the EEOC has long asserted authority
to create a class action procedure based on its jurisdiction to hear
discrimination claims against federal employers. As noted above in Section
I.C.2, the Office of Legal Counsel accepted the EEOC’s argument, finding
the EEOC’s decision to create the procedure was entitled to Chevron
deference.
The EEOC’s use of class action procedures—which are loosely
modeled after Rule 23 of the Federal Rules of Civil Procedure—makes the
EEOC something of an outlier in our federal administrative state.97 Some
agencies are specifically empowered to hear class actions in cases involving
workplace disputes—like the Merit Systems Protections Board and the
Personnel Appeals Board—where employees claim a government
employer’s “pattern and practice” violates their rights.98 And a number of
other agencies have promulgated rules permitting the certification of class
actions in their administrative proceedings, but they almost never use the
power. For example, the Board of Governors of the Federal Reserve System
and the Consumer Financial Protection Bureau both theoretically may
pursue class actions in their own administrative proceedings against
financial businesses that violate the Equal Credit Opportunity Act,99 but
according to our correspondence with both agencies, neither has invoked
that authority.100
A number of other agencies have formally considered, and rejected,
class action procedures, reasoning that they lack the capacity, authority, or
good reason to do so. For example, just last year, the Federal
Communications Commission (FCC) considered and then rejected a
proposal to hear class actions in its own adjudications for alleged violations

96

See 29 C.F.R § 1614.204 (2012); 57 Fed. Reg. 12,634 (Apr. 10, 1992).

97

See generally Sant’Ambrogio & Zimmerman, supra note 10.

98

See, e.g., 4 C.F.R. § 28.97 (authorizing GAO employees to file class actions with the
Personnel Appeals Board); 5 C.F.R. § 1201.27 (2012) (authorizing federal employees to
file class action claims with the MSPB).
99

See 12 C.F.R. §§ 202.16 (2007), 1002.16 (2011).

100

See also 16 C.F.R. § 1025.18 (1980) (authorizing the Consumer Product Safety
Commission to commence class actions in enforcement proceedings, which it also reports,
it has not done).

- 31 -

of the Federal Communications Act.101 Among other things, the FCC
worried that the procedure would “needlessly divert” the resources of its
lone ALJ to adjudicating extremely “fact-intensive and complex” cases, that
can just as easily be filed in federal court.102 The FCC also believed that it
could more efficiently complement federal court class action practice by
resolving any outstanding legal questions referred to the FCC by invoking
the doctrine of an agency’s “primary jurisdiction” to settle a contested
interpretation of federal statutes or regulations.103
The CFTC similarly considered and rejected the use of class actions
for its own adjudication process involving broker-dealer disputes.104 It
likewise questioned whether its adjudicators could handle complex class
action cases, as well as whether it need do so, given that parties could
always pursue class actions in federal court.105
Finally, the Court of Appeals for Veterans Claims (CAVC)
recognized the value of consolidating similar disability claims by veterans,
but rejected class actions without more explicit authority to do so.106 The
CAVC is the only non-Article III court we are aware of that has said it
expressly lacks authority to hear class actions under its general powers to
craft rules of procedure.107

101

Solvable
Frustrations,
Inc.,
29
FCC
http://digital.library.unt.edu/ark:/67531/metadc407841.
102

Rcd.

4205,

(2014),

Id. at 4205.

103

Id. at 4206; see also Gilmore v. Sw. Bell Mobile Sys., L.L.C., 20 FCC Rcd. 15079,
15081–82 (2005), http://digital.library.unt.edu/ark:/67531/metadc4091/.
104

Compare Futures Trading Practices Act of 1992, Pub. L. No. 102-546, § 224, 106 Stat.
3590, 3617 (codified at 7 U.S.C. § 18(a)(2)(A)) (granting CFTC power to create rule
allowing for class action administrative procedures) with Rules Relating to Reparation
Proceedings, 59 Fed. Reg. 9631 (Mar. 1, 1994) (rejecting the rule).
105

Rules Relating to Reparation Proceedings, 59 Fed. Reg. 9631, (Mar. 1, 1994) (“The
parties consider class actions out of place in the reparation forum because it was designed
for quick and inexpensive resolution of disputes whereas class action litigation must be
conducted with formality and strict attention to procedural issues and is often lengthy . . . .
The [CFTC] finds that . . . its resources would be used more effectively elsewhere.”).
106

See, e.g., Lefkowitz v. Derwinski, 1 Vet. App. 439, 440 (1991) (per curiam) (rejecting
contention that court had authority to adjudicate class actions); see also S. REP. NO. 111265, at 35 (2009) (statement of Professor Michael P. Allen) (“[O]ne cannot avoid
concluding that the absence of such authority to address multiple cases at once has an effect
on system-wide timeliness of adjudication.”).
As of this writing, the CAVC’s position on class actions is less than clear. In a recent
unreported decision, the CAVC reaffirmed its “long-standing declaration that it does not
have the authority to entertain class actions.” Monk v. McDonald, No. 15-1280, 2015 WL
107

- 32 -

In contrast, the EEOC has heard petitions for class actions for over
three decades. Even in the four years following the Supreme Court’s
decision in Walmart v. Dukes108—which some argue severely limits class
actions in federal court—federal employees have filed over 125 class action
claims with the EEOC. And the EEOC has kept up its practice of hearing
class action claims even though, like the FCC and CFTC, federal employees
may also pursue class action claims in federal court.109
Based on our review of EEOC class actions filed over the past four
years, they most commonly involve workplace discrimination claims based
on race (28), sex (26), disability (24), and age (18). Of those cases, many
follow the same pattern that class actions follow in federal court. A majority
of cases were dismissed or remanded as untimely filed or on the merits.
Twenty-two cases have settled. Of twenty-five actions where adjudicators
considered whether or not to certify them as class actions, adjudicators
rejected eighteen and certified seven for trial.110
3. EEOC Class Action Procedures: Similarities and Differences
from Federal Rules
EEOC class action procedures mostly track Rule 23(a) of the
Federal Rules of Civil Procedure, with one important difference. Like
federal courts, EEOC AJs hear class actions based on a petition, typically
filed by lawyers from a highly specialized bar, demonstrating (1) that the
proposed class is so numerous that a consolidated complaint of the members
3407451 at *3 (Vet. App. May 27, 2015). In papers filed on January 14, 2016 with the
Federal Circuit, however, the government characterized the CAVC’s opinion as “inartful”
and asserted that the CAVC may indeed hear class actions in appropriate cases. If accepted,
this interpretation of the CAVC’s power would be consistent with the American Bar
Association Section on Administrative Law and Regulatory Practice’s 2003 Report. That
report concluded that, notwithstanding the CAVC’s longstanding position, Congress did
not intend to prevent the CAVC from hearing class actions. See Neil Eisner, 2003 A.B.A.
SEC. ADMIN, L. & REGULATORY PRACTICE REP. 9-10 (2003). The Federal Circuit will hear
arguments in Monk v. McDonald later this spring. Cf. Corrected Brief of Amici Curiae
Former General Counsels of the Department of Veterans Affairs at 1, Monk v. McDonald,
2015 WL 9311513 (Fed. Cir. 2016) (No. 15-1280).
108

564 U.S. 338 (2011).

109

See, e.g., 42 U.S.C. § 2000e-16(c) (2014) (permitting employees to file after 180 days);
29 U.S.C. §§ 1614.401(c), 1614.407 (1992) (permitting employees, but not employers, to
file in federal court after an adverse decision by the EEOC).
110

Compare with Thomas Willging & Emery Lee III, Class Certification and Class
Settlement: Findings from Fed. Question Cases, 2003-2007, 80 U. CIN. L. REV. (2012)
(identifying similar patterns of dismissal, settlement, and certification of class actions in
federal court); Brian T. Fitzpatrick, An Empirical Study of Class Action Settlements and
Their Fee Awards, 7 J. EMPIRICAL LEGAL STUD. 811 (2010).

- 33 -

of the class is impractical; (2) that there are questions of fact common to the
class; (3) that the claims of the agent of the proposed class are typical of the
claims of the class; and (4) that the class or representative will fairly and
adequately protect the interests of the class.111 As a result, EEOC AJs, like
their federal counterparts, may require class wide discovery; appoint liaison
counsel or certify class actions on the condition that parties obtain more
experienced counsel; hear complex statistical evidence involving companywide practices; and sometimes, sub-class to ensure parties with distinct
interests are adequately represented at trial, or more commonly
settlement.112
But EEOC class actions have no equivalent to Rule 23(b) of the
Federal Rules of Civil Procedure.113 That has at least two important
consequences. First, unlike federal damage class actions, federal employees
cannot “opt out” of an EEOC class action.114 After the EEOC certifies a
class, and renders a class wide decision, employees only retain an individual

111

29 C.F.R. § 1614.204 (2012).

Id. (permitting class members to file written petitions challenging settlements “not fair,
adequate and reasonable to the class as a whole.”).
112

113

FED. R. CIV. P. 23(b) provides in relevant part:
A class action may be maintained if Rule 23(a) is satisfied and if:
(1) prosecuting separate actions by or against individual class members would
create a risk of:
(A) inconsistent or varying adjudications with respect to individual class
members that would establish incompatible standards of conduct for the party
opposing the class; or
(B) adjudications with respect to individual class members that, as a practical
matter, would be dispositive of the interests of the other members not parties
to the individual adjudications or would substantially impair or impede their
ability to protect their interests;
(2) the party opposing the class has acted or refused to act on grounds that apply
generally to the class, so that final injunctive relief or corresponding declaratory
relief is appropriate respecting the class as a whole; or
(3) the court finds that the questions of law or fact common to class members
predominate over any questions affecting only individual members, and that a
class action is superior to other available methods for fairly and efficiently
adjudicating the controversy.

U.S. EQUAL EMP’T OPPORTUNITY COMM’N, MGMT. DIRECTIVE 110, ch. 8, § V.C (Aug.
5, 2015) (“The class members may not ‘opt out’ of the defined class”),
http://www.eeoc.gov/federal/directives/md110.cfm.
114

- 34 -

right to challenge damages in “mini-trials” required by federal
regulations.115
Second, unlike some federal class actions, see Fed. R. Civ. P.
23(b)(3), EEOC class actions do not require that common questions
“predominate” over individual issues before certifying a class action. This
“predominance” requirement is often a difficult hurdle for parties to meet
in federal court. Among other things, federal courts have rejected class
actions that raise too many questions of law, vexing causation questions,
and in rare cases, highly individualized damages because of a fear that
individual issues among class members will overwhelm the common
ones.116
As one influential scholar has described the 23(b)(3)
“predominance” requirement:
[w]hat matters to class certification . . . is not the raising of
common ‘questions’—even in droves—but, rather, the
capacity of a class-wide proceeding to generate common
answers apt to drive the resolution of the litigation.
Dissimilarities within the proposed class are what have the
potential to impede the generation of common answers.117
Other EEOC class action regulations resemble federal class actions
under Rule 23(b)(2), which permit class actions for declaratory or injunctive
relief where “the party opposing the class has acted or refused to act on
grounds generally applicable to the class.”118 EEOC cases involving

115

29 C.F.R. § 1614.204(l).

116

John C. Coffee & Alexandra Lahav, The New Class Action Landscape: Trends and
Developments in Class Certification and Related Topics (2012) (exhaustively collecting
cases documenting class action trends in the United States), http://papers.ssrn.
com/sol3/papers.cfm?abstract_id= 2182035; Robert H. Klonoff, The Decline of Class
Actions, 90 WASH. U. L. REV. 729 (2012) (observing that “several of the class certification
requirements (class definition, numerosity, commonality, adequacy of representation, Rule
23(b)(2), and Rule 23(b)(3)), are now considerably more difficult to establish”).
117

Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L.
REV. 97, 132 (2009) (cited in Walmart v. Dukes, 564 U.S. 338 (2011)).
118

See Amchem Products, Inc. v. Windsor, 521 U.S. 591, 614 (1997) (“Civil rights cases
against parties charged with unlawful, class-based discrimination are prime examples.”)
(citing FED. RULE CIV. P. 23(b)(2) advisory committee’s notes); Kaplan, Continuing Work
of the Civil Committee: 1966 Amendments of the Federal Rules of Civil Procedure (I), 81
HARV. L. REV. 356, 389 (1967) (“subdivision (b)(2) ‘build[s] on experience mainly, but
not exclusively, in the civil rights field’”).

- 35 -

structural reforms or declaratory relief tend to be less controversial because
an injunction usually impacts all class members in the same way.119
4. Values Served by EEOC Class Actions
In our conversations with EEOC AJs, they described two important
values associated with the EEOC class action procedure. First, class actions
permit the EEOC to consistently apply decisions to groups of claimants
working for the same employer. Second, AJs saw the class action procedure
as a way to pool information about employers’ policies and assess their
lawfulness—to identify patterns that otherwise might escape detection in an
individual proceeding. In some cases, the scale and visibility of an EEOC
class action itself attracts the attention of government agencies, leading to
workplace reforms. For example, after an EEOC class of disabled
applicants challenged the State Department’s “world-wide” availability
requirement for foreign-service workers—a policy that rejected candidates
for promotion unless they could work without accommodation—the State
Department was alerted to a systematic problem in its hiring practices.120
Indeed, the design of the EEOC class action process appears to
promote collaborative reform. Following an EEOC AJ’s decision on the
merits, the federal employer is given time to “accept, reject, or modify” the
AJ’s recommendations and final report.121 The employee then decides
whether to appeal to the EEOC’s Office of Federal Operations from the final
agency decision.
Class actions before the EEOC rarely encourage the filing of what
some call “negative value” claims—claims where the cost of litigation itself
outweighs any potential award.122 There appears to be no shortage of claims

119

Amchem Products, Inc. at 614 (describing the 1966 amendments providing for Rule
23(b)(3) class actions as “‘the most adventuresome’ innovation” (citing Kaplan, A
Prefatory Note, 10 B.C. IND. & COM. L. REV. 497, 497 (1969)).
120

Press Release, U.S. Equal Employment Opportunity Commission Affirms Class Action
to Open State Department to Disabled Foreign Service Officers, MARKETWATCH, (June
14, 2014), http://goo.gl/GXdHOK.
29 C.F.R. § 1614.204(j)(1) (giving the government employer sixty days to issue a “final
decision” stating whether it will “accept, reject, or modify the [AJ’s] findings”). See also
29 C.F.R. § 1614.204(d)(7) (giving agencies forty days to decide whether or not to “accept”
the class action determination).
121

122

ALI REPORT, supra note 11, § 2.02; Samuel Issacharoff, Settled Expectations in a World
of Unsettled Law: Choice of Law After the Class Action Fairness Act, 106 COLUM. L. REV.
1839, 1861 (2006) (“It is well understood that aggregation is the key to the viability of
many claims routinely brought as class actions, particularly what are termed the negative

- 36 -

filed against federal employers—and some of them are filed pro bono. The
AJs we interviewed recognized that class actions can be time-consuming—
observing that some class actions they had overseen had lasted for several
years. However, they viewed their ability to hear class actions as important
(1) to afford legal access to many similarly affected parties, (2) to enhance
the EEOC’s capacity to identify discriminatory policies by federal
employers and consistently enforce substantive law, and (3) to assure the
EEOC’s continued ability to implement anti-discrimination policy in the
wake of Supreme Court decisions that have limited employment class
actions in federal court.123
5. Challenges of EEOC Class Actions
Despite the AJ’s generally positive view of EEOC class actions,
they also identified some of the same challenges associated with complex
litigation in state and federal courts, including concerns with diseconomies
of scale, accuracy, and participation. First, EEOC class action proceedings
are time-intensive. They may take years of motion practice, class discovery,
appeals, and fairness hearings to determine the reasonableness of
settlements. This means that before certifying a class AJs must ensure that
a class action is feasible and likely to resolve the claims more efficiently
than individual adjudications.
Second, AJs cited accuracy concerns associated with managing
complex statistical evidence and other expert testimony. As a result, EEOC
AJs may rely on procedures like Daubert hearings to screen out unreliable
expert testimony and hold workshops in which they share insights on
handling complex expert testimony.
Third, some AJs expressed concern about meaningful participation,
given the fact that class members cannot opt-out of the class proceeding.
They worried about the due process rights of absent class members who
could not directly participate in or exit the action, and accordingly, felt
additional pressure to assure that counsel adequately represented their
interests before certifying the class action. The EEOC AJs have addressed
this challenge by making extra efforts to ensure that attorneys representing

value claims, in which the transaction costs of prosecuting individual actions make
enforcement impossible absent aggregation.”).
Cf. 64 Fed. Reg. 37,644, 37,651 (July 12, 1999) (observing that “class actions . . . are
an essential mechanism for attacking broad patterns of workplace discrimination and
providing relief to victims of discriminatory policies or systemic practices”).
123

- 37 -

a class with absent class members have sufficient experience, resources, and
skill to adequately represent large groups of similar claims.124
B.

The National Vaccine Injury Compensation Program (NVICP)
1. Background on the NVICP

Congress created the NVICP in 1986 to provide people injured by
vaccines with a “no-fault” alternative to lawsuits in federal court.125 The
NVICP is run out of the U.S. Court of Federal Claims and administered by
the Department of Health and Human Services (HHS) (which serves as the
respondent and therefore represents the Fund’s interests in all VICP
proceedings).126
Under the program, claimants file a claim for
compensation with OSM, established in the U.S. Court of Federal
Claims. Claimants are then entitled to a decision within 240 days based on
a showing that the vaccine caused the injury.127 By mandating that people
first file their vaccine injury claims with the NVICP, Congress hoped to
reduce lawsuits against physicians and manufacturers, while providing
those claiming vaccine injuries an expedited claim process and a reduced
burden of proof. Claimants under the NVICP, unlike those who sue, do not
have to prove negligence, failure to warn, or other tort causes of action; they
must only prove that a covered vaccine caused their injury.128 A seventy-

124

For example, the EEOC AJs we interviewed reported requiring purported class counsel
without experience with class actions to bring in experienced counsel and allowing
intervention by a third party to challenge the adequacy of purported class counsel. T/c with
EEOC AJs Enechi Modu, David Norken, & Erin Stilp (Jul. 31, 2015); t/c with EEOC AJ
David Norken (Apr. 29, 2016).
125

See National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, sec. 311(a),
§§ 2101–2106, 100 Stat. 3755, 3756-58 (codified as amended at 42 U.S.C. §§ 300aa-1 to 6 (2012)). See also Wendy K. Mariner, Innovation and Challenge: The First Year of the
National Vaccine Injury Compensation Program, Report for ACUS Recommendation 914 (1991)
42 U.S.C. § 300aa-11 (2012). For more information about the NVICP’s personnel, see
MOLLY TREADWAY JOHNSON ET AL. FEDERAL JUDICIAL CENTER, USE OF EXPERT
TESTIMONY, SPECIALIZED DECISION MAKERS, AND CASE-MANAGEMENT INNOVATIONS IN
THE NATIONAL VACCINE INJURY COMPENSATION PROGRAM 11-12 (1998).
126

127

42 U.S.C. § 300aa-12(d)(3)(A)(ii) (2012). But see Nora Freeman Engstrom, A Dose of
Reality for Specialized Courts: Lessons from the VICP, 163 U. PA. L. REV. 1361 (2015)
(finding, among other things, that many cases exceed the 240 day window).
128

National Childhood Vaccine-Injury Compensation Act: Hearing on S. 2117 Before the
S. Comm. on Labor & Hum. Res., 98th Cong. 290-91 (1984) [hereinafter 1984 Senate
Hearing] (statement of Sen. Paula Hawkins) (“[T]hese children have an urgent need and
deserve simple justice quickly.”).

- 38 -

five cent excise tax for each dose of vaccine sold goes to a trust, which in
turn, funds awards and the administrative costs of the Program.129
Generally a petitioner can get compensation under the vaccine
injury program in two ways. In a “table” case, the petitioner has an initial
burden to prove an injury listed in the Vaccine Injury Table.130 Upon
satisfying this initial burden, the petitioner earns a “presumption” that the
vaccine caused his or her injury. The burden then shifts to HHS to prove
that a factor unrelated to the vaccination actually caused the illness,
disability, injury, or condition.131 Petitioners can also get compensation for
“off-table” cases. The petitioner in an off-table case has the burden to prove
the vaccination in question “caused” a particular illness, disability, injury,
or condition.132 The NVICP originally covered vaccines against seven
diseases - diphtheria, tetanus, pertussis, measles, mumps, rubella (German
measles), and polio. Congress has since extended coverage to a total of
sixteen vaccines.
OSM adjudicators possess an interesting mix of powers—falling
somewhere in between Article I judges and agency adjudicators. On the
one hand, Congress expressly considered—and then rejected—creating a
new department within HHS to hear claims arising out of the vaccine
program.133 Moreover, the OSM sits in the U.S. Court of Federal Claims,
and parties may appeal their decisions to the court. On the other hand, the
OSM must follow special procedures created specifically for the vaccine
program, lacks formal authority to hear class actions or use other multiparty procedures, and receives as much weight and deference for the
medical and scientific findings as other agency adjudicators—their
decisions may only be set aside on appeal if found “arbitrary and
capricious.”134
Since its founding, like most benefit programs, many vaccine claims
proceeded one at a time. However, sometimes, this small office of eight
adjudicators has had little alternative but to find ways to streamline the

129

42 U.S.C. § 300aa-12(c)(1), (d)(2)(A) (2012).

130

See 42 U.S.C. § 300aa-14(a) (1993); Capizzano v. Sec’y of Health & Hum. Servs., 440
F.3d 1317, 1319 (Fed. Cir.2006) (citations omitted).
131

42 U.S.C. §§ 300aa-13(a)(1)(A)-(B).

132

42 U.S.C. §§ 300aa-13(a)(1) to -11(c)(1)(C)(ii)(I).

133

Munn v. Sec’y of Health & Hum. Servs., 970 F.2d 863, 871 (Fed. Cir. 1992) (describing
legislative history of Vaccine Act).
134

Hodges v. Sec’y of Health & Hum. Servs., 9 F.3d 958, 961 (Fed. Cir. 1993).

- 39 -

disposition of large groups of cases—particularly those raising similar
scientific questions. Relying on its inherent authority to use “specialized
knowledge” to resolve common scientific questions in a consistent and
informed way, the OSM has relied upon combinations of procedures that
loosely resemble multidistrict litigation, bellwether hearing procedures, and
creative case-management techniques to efficiently resolve cases that raise
common scientific questions, in ways designed to increase public
participation and input.
2. The Origins of the Omnibus Proceeding
One way that the OSM has handled large groups of claims raising
similar scientific questions is through the “omnibus proceeding.” In an
omnibus proceeding, a single adjudicator or set of adjudicators will hear
claims that raise the same general scientific question of causation. Even
though the Act that created the vaccine program contains no provision for
class action suits (or anything like it), special masters developed the concept
of the omnibus proceeding because the “same vaccine and injury often
involve the same body of medical expertise.”135 Counsel representing large
groups of individual claimants often use an omnibus proceeding to answer
questions of “general causation,” like whether a particular vaccine is
capable of causing a specific injury. The hope is that the issue of whether
a vaccine did so in a specific case can then be resolved more expeditiously.
Special Masters have pointed to two sources of informal authority
to justify this procedure. First, they point to the broad discretion afforded
Special Masters in the adjudication of claims that arise out of the program.
Among other things, the Vaccine Act permits special masters to make
evidentiary findings without following the formal rules of evidence, and
gives them broad license “to determine the format for taking evidence and
hearing argument.”136 Second, the OSM has pointed to their expertise as a
rationale to democratize and open up the hearing process when the same
cases raise similar questions of scientific causation. As Chief Special
Master Vowell observed:
The Court of Federal Claims has noted that “instead of being
passive recipients of information, such as jurors, special
masters are given an active role in determining the facts
relevant to Vaccine Act petitions,” and that “the special

Ahern v. Sec’y of Dep’t of Health & Hum. Servs., No. 90-1435V, 1993 WL 179430
(Fed. Cl. Spec. Mstr. Jan. 11, 1993).
135

136

VACCINE ACT R. 8(a).

- 40 -

masters have the expertise and experience to know the type
of information that is most probative of a claim.” The U.S.
Court of Appeals for the Federal Circuit has commented on
the “virtually unlimited” scope of the Special Master’s
authority to inquire into matters relevant to causation, and
the deference properly accorded to their fact-finding.
Notably, federal district court judges have similarly relied on
their discretion to control evidence and their familiarity with
complex scientific questions to justify similar forms of
procedural innovation.137
The use of omnibus proceedings dates back to 1992, when Special
Master Hastings decided an omnibus proceeding involving 130 cases that
alleged a rubella vaccine chronic arthropathy that should be compensated
under the Vaccine Program.138 In that case, he observed early on that a large
number of similar claims presented the general question over whether or not
rubella could cause chronic arthopathy, and sua sponte, encouraged
plaintiffs’ attorneys who had filed such claims to form a steering committee
to coordinate the presentation of expert evidence on the condition. Special
Master Hastings found that “each case has an issue in common with the
other cases, i.e., whether it can be said that it is ‘more probable than not’
that a rubella vaccination can cause chronic or persistent [arthropathy].”139
The Special Master thus conducted an inquiry into this “general” question
for the benefit of each of the related cases “with the hope that knowledge
and conclusions concerning the general causation issue . . . could be applied
to each individual case.”140
At the time, there was “only a very, very limited amount of data
directly applicable” because “this issue really ha[d] not been scientifically
studied.”141 Accordingly, the Special Master gave petitioners a great deal
of time to develop general causation evidence. At the general causation
hearing, Special Master Hastings then evaluated a range of evidence that
applied to this “general causation” question—including several isolated
cases of chronic arthritis following the rubella vaccination, a study that

Snyder ex rel. Snyder v. Sec’y of Dep’t of Health & Hum. Servs., No. 01-162V, 2009
WL 332044, at *2 (Fed. Cl. Feb. 12, 2009) (citations omitted).
137

Ahern, 1993 WL 179430 at *3. “Arthropathy” broadly includes both swelling, stiffness,
and pain in the joints. It encompasses both “arthritis,” where objective evidence of the
condition exists, and “arthralgia,” which involves only subjective pain.
138

139

Id.

140

Id.

141

Id. at *4.

- 41 -

discussed several cases of chronic joint pain, certain evidence of
pathological markers, and formal expert testimony. At the end of the
hearing, Special Master Hastings conceded that the evidence, while “not
overwhelming” generally supported a causal link between the rubella
vaccine and chronic arthritis. He then entered a case management order
requiring individual parties to put forward evidence consistent with his
findings—acute onset of arthritis, no history of pre-existing conditions, as
well as other evidence—to qualify for compensation.
The general proceeding helped not only expedite the evaluation of a
common, as well as still-evolving scientific question of general causation,
but also made otherwise “small dollar” claims for joint pain worthwhile.
“Following the 1993 Decision, over 130 related cases were either resolved
or voluntarily dismissed based upon the Special Master’s findings.”142
Moreover, by forcing the parties to pool together common scientific
evidence on the issue, he raised the attention of an issue that, up to that time,
had escaped the attention of HHS as well as Congress. Shortly after the
decision, the Vaccine Injury Table was administratively modified,
consistent with Special Master Hastings’ decision, to include “chronic
arthritis” as a Table injury associated with the rubella vaccine.143 As a
condition of establishing a table injury for chronic arthritis, a petitioner must
demonstrate that a physician observed actual arthritis (joint swelling) in
both the acute and chronic stages.144
The Vaccine Program uses two types of omnibus proceedings. The
first involves hearing evidence on a general theory of causation—like
whether or not, as Special Master Hastings’ considered, a rubella vaccine
causes chronic arthritis or other categories of joint problems. The Special
Master makes findings based on that evidence and orders the parties to file
papers establishing the extent to which the facts of individual cases fit
within the court’s general findings.145 For example, counsel representing a
large number of petitioners and counsel for respondent may file expert
reports and medical journal articles to support the theory that the rubella
vaccine is associated with chronic arthritis. The special master then (1)
conducts a hearing in which the medical experts testify, (2) publishes an
order setting forth the conclusions, and (3) files it in each of the rubella

142

Moreno v. Sec'y of Dep't of Health & Hum. Servs., 65 Fed. Cl. 13, 17 (2005) (Dec. 16,
2003) (citing Moreno, No. 95–706V at 5 (Dec. 16, 2003)).
143

See 60 Fed. Reg. 7678 (1995), revised 62 Fed. Reg. 7685, 7688 (1997).

144

42 C.F.R. § 100.3(b)(6)(A)-(B) (1997).

145

See, e.g., Ahern, 1993 WL 179430.

- 42 -

cases. If he or she finds sufficient evidence that the rubella vaccination
could cause chronic arthropathy under certain conditions, the Special
Master may order individual petitioners seeking compensation to establish
those conditions in a separate filing.
The second type of omnibus proceeding involves common vaccines
and injuries—applying evidence developed in the context of one individual
case to other cases involving the same vaccine and the same or similar
injury,146 much like an issue class action.147
According to Chief Special Master Vowell, however, most omnibus
proceedings work like bellwether trials in federal district court—organizing
individual cases that raise similar issues in front of the same adjudicator, in
the hopes that the outcome in one or a few cases will help other similarly
situated parties understand the strengths and weaknesses of their cases,
thereby facilitating the settlement of the remaining cases:
Most omnibus proceedings . . . have involved hearing
evidence and issuing an opinion in the context of a specific
case or cases. Then, by the agreement of the parties, the
evidence adduced in the omnibus proceeding is applied to
other cases, along with any additional evidence adduced in
those particular cases. The parties are thus not bound by the
results in the test case, only agreeing that the expert opinions
and evidence forming the basis for those opinions could be
considered in additional cases presenting the same theory of
causation.148

146

See, e.g., Capizzano v. Sec'y of Dep't of Health & Hum. Servs., 440 F.3d 1317 (Fed.
Cir. 2006).
147

See Betsy J. Grey, The Plague of Causation in the National Childhood Vaccine Injury
Act, 48 HARV. J. ON LEGIS. 343, 414 n.254 (2011) (stating that “omnibus proceeding[s]” in
the NVICP are “treated like a class action”). “Issue class actions” allow parties to achieve
the economies of class actions for a part of the case—like whether a defendant lied to
investors—even if courts could not manageably try the remaining individual issues of
causation and damages as a class. Elizabeth C. Burch, Constructing Issue Classes, 101
VA. L. REV. 1855, 1894 (2015) (“[C]ourts have properly separated eligibility components
such as plaintiffs’ specific and proximate causation, reliance, and damages to facilitate
issue classes in employment-discrimination, environmental-contamination, and consumerfraud litigation.” (collecting cases)), http://ssrn.com/abstract= 2600219.
Snyder ex rel. Snyder v. Sec’y of Dep’t of Health & Hum. Servs., No. 01-162V, 2009
WL 332044, at *4 (Fed. Cl. Feb. 12, 2009) (citations omitted).
148

- 43 -

Even though the omnibus proceeding is thus less binding than the
“all-or-nothing” approach of the class action, omnibus proceedings may
similarly conserve resources in cases that involve overlapping scientific
evidence.
Special Masters adopted this approach in the “Omnibus Autism
Proceeding,” which was established in order to determine whether a causal
link existed between childhood vaccines and autism. Between 2005 and
2006, over 5,000 cases alleging an association between autism and either
the MMR vaccine (which does not contain thimerosal) or vaccines
containing the preservative thimerosal, or both, have been filed with the
NVICP.149 Three special masters structured discovery, motion practice, and
expert testimony to hear three separate “test cases” on this theory of general
causation.
In so doing, the special masters in each case considered a wealth of
scientific evidence common to every case. As Chief Special Master Vowell
observed: “The evidentiary record in this case . . . encompasses, inter alia,
nearly four weeks of testimony, including that offered in the Cedillo and
Hazlehurst cases; over 900 medical and scientific journal articles; 50 expert
reports (including several reports of witnesses who did not testify);
supplemental expert reports filed by both parties post-hearing, [and] the
testimony of fact witnesses on behalf of [the injured child and his] medical
records.”150 Although non-binding, the findings in those three cases—
which found no causal connection between vaccines and autism—would
help the remaining claimants evaluate the strength and merits of their claims
in the vaccine program.
3. Challenges of Omnibus Proceedings
There are drawbacks associated with omnibus proceedings. First,
some agencies use ALJs who are assigned randomly to each individual case
to reduce allegations of bias or gamesmanship.151 Such agencies would
have to take greater care to ensure that ALJs were randomly assigned as
much as possible.

149

See HEALTH RESOURCES AND SERVICES ADMINISTRATION, OMNIBUS AUTISM
PROCEEDING, http://www.hrsa.gov/vaccinecompensation.
150

Snyder, 2009 WL 332044, at *8.

5 U.S.C. § 3105 (“Administrative law judges shall be assigned to cases in rotation so
far as practicable.”).
151

- 44 -

Second, omnibus proceedings raise interesting questions about the
legitimacy of using an adjudication process to settle complex scientific
questions. Many plaintiffs in the Omnibus Autism Proceeding were
anxious about commencing cases together, as were members of the public
health community, who “found it unsettling that the safety of vaccines must
be put on trial before three “special masters” in an obscure vaccine court.
Said one: “the truth about scientific and medical facts is not, ultimately,
something than can be decided either by the whims of judges or the will of
the masses.”152 Others, however, found that the ability to hear common
cases together led to deliberations that represented a “comparatively neutral
exhaustive examination of the available evidence.”153
Finally, Special Masters and staff had to invest substantial resources
tracking, assessing attorney’s fees for, and closing individual cases still
pending long after the court resolves common questions involving the
Omnibus Autism Proceeding. To alleviate these problems, the Special
Master’s office may require those who agree to participate in future
omnibus proceedings to be bound by the outcome of such “test cases.”
C.

Office of Medicare Hearings and Appeals (OMHA)
1. Background on OMHA

The OMHA operates in the HHS and hears appeals involving
Medicare benefits. OMHA currently comprises five field offices in addition
to its headquarters. OMHA is organizationally and functionally separate
from the Centers for Medicare and Medicaid Services (CMS).
OMHA was created by the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003, Pub. L. No. 108-173, § 931,
117 Stat. 2066 (the Medicare Modernization Act). Before 2003, ALJs in
the Social Security Administration (SSA) heard Medicare appeals under a
Memorandum of Understanding between SSA and HHS. The Medicare
Modernization Act transferred responsibility for ALJ hearings to OMHA to

152

Gilbert Ross, Science is not a Democracy, Wash. Times. June 14, 2007,
http://www.washingtontimes.com/news/2007/jun/14/20070614-085519-8098r; Paul Offit,
Inoculated Against Facts, N.Y. TIMES. Mar. 31, 2008, http://www.nytimes.com/2008/03/
31/opinion/31offit.html?_r=1&scp=3&sq=vaccination. See also ACUS Statement # 11:
Hearing Procedures for the Resolution of Scientific Issues (1985) (recommending hearing
procedures for agencies to evaluate scientific studies).
153

Jennifer Keelan & Kumanan Wilson, Balancing Vaccine Science and National Policy
Objectives: Lessons From the National Vaccine Injury Compensation Program Omnibus
Autism Proceedings, 101 Am. J. Pub. Health 2016 (2011).

- 45 -

address concerns that SSA ALJs lacked guidance to handle the distinct
issues raised in Medicare appeals.154
OMHA is the third of four levels of administrative appeals available
in the Medicare health insurance program—Medicare Parts A, B, C, and
D.155 Medicare Parts A & B (or “Original Medicare”) include Hospital
Insurance (Part A) and Supplementary Medical Insurance (Part B). Part A
helps pay for inpatient care in a hospital or skilled nursing facility
(following a hospital stay) and some home health care and hospice care.
Part B helps pay for doctors’ services and other medical services,
equipment, and supplies that are not covered by hospital insurance.156
The Medicare appeals process varies depending on which Part is
involved, but Medicare Parts A and B are most relevant to OMHA’s use of
aggregation. Under Medicare Parts A and B, the reimbursement process
generally begins with a provider or supplier submitting a bill to Medicare
for a service they performed for a covered beneficiary. 157 In order to
validate payment of the claim, Medicare uses private contractors called
Medicare Administrative Contractors (MACs) to determine that the claim

154

Memorandum of ALJ Holt (citing 67 F.R. §§ 69312, 69316 (November 15, 2002) (“The
need for the Medicare program to establish its own regulations for these upper level appeals
has been recognized by many parties.”)).
155

In addition, OMHA provides the second level of review for certain Medicare decisions
made by SSA. First, OMHA hears appeals of decisions from the SSA that an applicant is
not entitled to be a beneficiary of the Medicare program. The local SSA office makes the
initial decision about whether an applicant is entitled to Medicare benefits and on what
terms. SSA may then conduct a reconsideration of that decision. Medicare Entitlement
Appeals, OFF. OF MEDICARE HR’GS & APPS., http://www.hhs.gov/omha/Entitlement%20
Appeals/entitlement_appeals.html (last visited Feb. 26, 2016). Second, OMHA hears
appeals of SSA’s determination of a beneficiary’s Income Related Monthly Adjustment
Amount, which determines a Medicare beneficiary’s total month Part B and Part D
insurance. Medicare Part B Premium Appeals, OFF. OF MEDICARE HR’GS & APPS.,
http://www. hhs.gov/omha/Part%20B%20Premium%20Appeals/partb_appeals.html (last
visited Feb. 26, 2016).
156

Part C is the Medicare Advantage Plan program. Beneficiaries with Medicare Parts A
and B can choose to receive all of their health care coverage through one of these Medicare
Advantage plans under Part C. Finally, Part D is the Medicare Prescription Drug program,
which helps pay for certain medications prescribed by doctors. Appeals Process by
Medicare Type, OFF. OF MEDICARE HR’GS & APPS., http://www.hhs.gov/omha/process/
Appeals%20Process%20by%20Medicare%20Type/appeals_process.html (last visited
Feb. 26, 2016).
Level 3 Appeals, OFF. OF MEDICARE HR’GS & APPS., http://www.hhs.gov/
omha/process/level3/index.html (last visited Feb. 26, 2016).
157

- 46 -

is covered or reimbursable and the amount that is payable by Medicare.158
These contractors then notify the claimant of the amount recoverable and
administer payment. If the claimant disagrees with the decision, the
claimant can request a redetermination by the MAC. The redetermination
is processed by the same MAC, but by a different individual in the MAC
than the person who processed the original claim.159
If the claimant is not satisfied with the redetermination by the MAC,
it can initiate a Level 2 appeal, which will be reviewed by a Qualified
Independent Contractor (QIC) retained by CMS, who reconsiders the
medical necessity of the services provided to the covered beneficiary.160 If
the claimant is not satisfied with the QIC’s decision, the claimant may
appeal the QIC’s determination to OMHA.161
Parties may appeal the decision of OMHA under any Part to the
Medicare Appeals Council, which is part of the Departmental Appeals
Board of HHS and independent of OMHA and its ALJs. The decisions of
the Medicare Appeals Council are themselves subject to review in federal
district court if the amount in controversy is at least $1,350.162
2. The Backlog in OMHA Appeals
The OMHA appeals process began to experience significant
backlogs in FY 2012. The number of appeals received by OMHA grew
from 59,600 in FY 2011 to 117,068 in FY 2012, 384,151 in FY 2013, and
473,563 in FY 2014. Put differently, the number of claims increased 800%
from 2006 to 2014. Meanwhile, the number of appeals decided by OMHA
only grew from 53,864 in FY 2011 to 61,528 in FY 2012, 79,377 in FY
2013, and 87,270 in FY 2014. Thus, despite the increased productivity of
OMHA’s ALJs and the total number of appeals decided each year, OMHA
could not keep pace with the huge number of new cases coming in the door.
Total sustainable annual adjudicatory capacity of OMHA ALJs, absent

158

Don Romano & Jennifer Colagiovanni, The Alphabet Soup of Medicare and Medicaid
Contractors, 27 HEALTH LAW. 1, 5 (2015).
159

Level 3 Appeals, OFF. OF MEDICARE HR’GS & APPS., supra note 157.

Level 1 Appeal: Original Medicare (Parts A & B), OFF. OF MEDICARE HR’GS & APPS.,
http://www.hhs.gov/omha/process/level1/l1_ab.html (last visited Feb. 26, 2016).
160

42 C.F.R. § 405.1004 (2015) (requiring that “[t]he party files a written request for ALJ
review within 60 calendar days after receipt of the notice of the QIC’s dismissal. [And t]he
party meets the amount in controversy requirements. . .”).
161

Level 5 Appeals, OFF. OF MEDICARE HR’GS & APPS., http://www.hhs.gov/omha/
process/level5/index.html (last visited Feb. 26, 2016).
162

- 47 -

aggregation, is currently approximately 75,000 appeals. As a result,
average wait times for the processing of appeals grew from 121 days in
2011 to 603 days in 2015.163
Most of the increased number of appeals involved claims under
Medicare Part A and Part B. The dramatic surge in these appeals was
caused primarily by stepped up efforts to recover excess billing under
several post-payment audit programs conducted by MACs, Recovery
Auditor Contractors RACs, Zone Program Integrity Contractors,
Supplemental Medical Review Contractors, and more active Medicaid State
Agencies. In addition, there was a larger beneficiary population during this
period.
It is important to note, however, that appeals by individual
beneficiaries receive priority processing. Thus, most of the parties suffering
from the delays caused by the backlogs were businesses—often service
providers or medical suppliers—with sometimes hundreds or thousands of
similar appeals on behalf of different Medicare beneficiaries.
Faced with an existential crisis, OMHA began to explore ways to
reduce the backlog and process a much larger number of appeals without
adding more ALJs. Among several initiatives, OMHA introduced two pilot
programs using aggregation mechanisms to resolve large groups of claims
in a single proceeding: (1) the Statistical Sampling Initiative; and (2) the
Settlement Conference Facilitation.
3. OMHA’s Power to Aggregate Appeals
Section 931 of the Medicare Modernization Act directs the
Secretary of HHS to establish “specific regulations to govern the appeals
process.” The Secretary has utilized her broad discretion to develop
administrative procedures to promulgate regulations authorizing OMHA
ALJs to consolidate two or more cases in one hearing at the request of the
appellant or on “his or her own motion,” “if one or more of the issues to be
considered at the hearing are the same issues that are involved in another
hearing or hearings pending before the same ALJ.”164 The purpose, as
described in the regulations, is “administrative efficiency.”165 After the

Nancy J. Griswold, Chief ALJ, OFF. OF MEDICARE HR’GS & APPS., APPELLANT FORUM
– UPDATE FROM OMHA (June 25, 2015).
163

164

42 C.F.R. § 405.1044.

165

Id.

- 48 -

hearing, the ALJ may issue either a consolidated decision and record or
separate decisions and records for each claim.166
Although OMHA ALJs rarely formally consolidate or combine
appeals, ALJs often informally combine appeals to be heard in the same
proceeding even without a formal consolidation order or process, when the
appeals involve the same organization, issues of law or fact, or the same
representative. For example:
(1) Same appellant and related issues. A large durable
medical equipment provider appeals claims for oxygen, continuous
positive airway pressure supplies, and inhaled medications.
Although an ALJ may hear separate fact specific arguments on each
case, “there are efficiencies in having one proceeding, with
procedural statements, witness introductions, oaths, and waiver of
counsel done once at the beginning.”167 Also, there are common
arguments that can be made at the start of the hearing or in the first
case with that particular issue and not repeated. The documents are
often common and can be explained once if there are any questions.
(2) Same appellant and common issues of law and fact.
When a lab provides DNA testing of cancer cells to determine
appropriate chemotherapy treatment, there may be a question about
whether the procedure is “investigational” or “experimental” (and
therefore not covered by Medicare). The case will often involve the
review of medical literature and physician testimony. The entire
group of appeals assigned to the ALJ can be heard together. The
ALJ may review the records in a few files, but there are typically no
individualized factual determinations. In such cases, an ALJ may
still offer the appellant the right to present on all of the cases, but
the parties “typically rest on the more general arguments and waive
the right to separate hearings in each case.”
(3) Same representative appearing on behalf of multiple
appellants with no testimony or participation by the appellant’s
employees. A law firm or other organization represents hospitals in
cases in which overpayments were assessed after a RAC review.
The issue in all of the cases is whether the services should have been
billed as inpatient (Part A) or outpatient/observation (Part B, which
generally have a lower payment). The RAC will often appear as a

166

Id.

167

s with ALJ Fisher & Holt.

- 49 -

party (they are paid a contingent fee based on the recovery), and
other Medicare contractors may also appear as participants or
parties. OMHA would typically schedule these cases in groups by
representative and RAC.
4. OMHA’s Statistical Sampling Initiative
(a) Background on Statistical Sampling in the Medicare Program
The Medicare program has used statistical sampling since 1972 as
an accepted method for estimating Medicare overpayments in light of the
enormous administrative burden of auditing on an individual claim-byclaim basis. Currently, CMS’s statistical sampling and extrapolation
methodology guidelines for overpayments appear in its Medicare Program
Integrity Manual (MPIM), Pub. 100-08.
In Chaves County Home Health Servs. v. Sullivan,168 the U.S. Court
of Appeals for the District of Columbia Circuit approved the use of
statistical sampling to determine Medicare overpayments, reasoning that
even though the Medicare Act did not expressly authorize its use, the D.C.
Circuit would defer to the Medicare program’s adoption of statistical
sampling as a “judicially approved procedure that can be reconciled with
existing requirements” under the principles set forth in Chevron U.S.A. Inc.
v. NRDC.169 In so doing, the D.C. Circuit also pointed to longstanding uses
of statistical sampling in other contexts.170 Nevertheless, the D.C. Circuit
distinguished the use of statistical sampling in post-payment review from
individualized pre-payment claim review.171
Courts have also consistently rejected claims that statistical
sampling in the Medicare and Medicaid programs violates due process
under the Mathews v. Eldridge balancing test, discussed above in Section
I.D, reasoning that the private interest “at stake is easily outweighed by the
government interest in minimizing administrative burdens.”172

168

931 F.2d 914 (D.C. Cir. 1991).

169

467 U.S. 837 (1984) (directing courts to defer to agencies’ reasonable interpretations of
ambiguous statutes).
170

See, e.g., Illinois Physicians Union v. Miller, 675 F.2d 151 (7th Cir. 1982) (use of
statistical sampling in Medicaid); Michigan Dept. of Educ. v. United States, 875 F.2d 1196
(6th Cir. 1989) (use of statistical sampling in vocational rehabilitation programs).
171

Chaves, 931 F.2d at 919.

Id. at 922 (“In light of the ‘fairly low risk of error so long as the extrapolation is made
from a representative sample and is statistically significant, the government interest
172

- 50 -

The use of statistical sampling and other aggregation techniques in
Medicare appeals, as opposed to the CMS auditing program,emerged
“organically” in the late 1990s.173 SSA ALJs began using them to manage
Medicare disputes that involved large numbers of similar claims before the
same adjudicator. Both ALJs and the parties themselves would propose the
use of statistical sampling to expedite such claims. Statistical sampling was
advantageous to providers who did not want to spend the significant time
necessary to produce documentation for every claim for which they sought
reimbursement.174
As a matter of policy, OMHA requires that parties consent before
performing statistical sampling, reasoning that the use of statistics could
save time and resources from re-litigating similar issues at OMHA. Those
cases tended to involve appeals from a lower level decisionmaker who
rejected a claim because it was (a) not covered by Medicare or (b) covered,
but not payable. These are the same kinds of cases that are generally being
appealed in OMHA’s new Statistical Sampling Initiative.
(b) Statistical Sampling Pilot Program
As the number of Medicare Part A and Part B appeals spiked,
OMHA formally adopted the Statistical Sampling Initiative (SSI) as a way
to formalize and systematize the process that had begun with individual
ALJs. OHMA proceeded cautiously in designing the pilot program,
concerned that its backlog elimination efforts might create new backlogs.
OHMA also had to address concerns of DOJ and CMS about allowing
companies with a history of fraud or wrongdoing to participate in the pilot
program.
OMHA attorneys, ALJs, and statisticians developed criteria for
piloting the new program on a limited basis. Appellants with Part A or Part
B claims are eligible for statistical sampling if they meet the following
criteria:

predominates.’”); Ratanasen v. Cal. Dept. of Health Servs., 11 F.3d 1467 (9th Cir. 1993);
Illinois Physicians Union, 675 F.2d at 157 (“[I]n view of the enormous logistical problems
of Medicaid enforcement, statistical sampling is the only feasible method available.”);
Bend v. Sebelius, 2010 WL 4852230 (C.D. Cal. Nov. 19, 2010). But see Daytona Beach
General Hosp., Inc. v. Weinberger, 435 F. Supp. 891 (M.D. Fla. 1977) (sampling method
that included less than ten percent of the total cases denied plaintiff due process).
173

In re Apogee Health Serv., Inc., No. 769 (Medicare Appeals Council Mar. 15, 1999)

174

T/c with ALJs Fisher & Holt (Oct. 21, 2015).

- 51 -

1. They have at least 250 claims on appeal, all of which fall into only
one of the following categories: (i) pre-payment claim denials; (ii)
post-payment (overpayment) non-RAC claim denials; or (iii) postpayment (overpayment) RAC claim denials from one RAC.
2. The claims must be currently assigned to an ALJ or filed between
April 1, 2013 and June 30, 2013, but no hearing on the claims has
been scheduled or conducted.
3. The appellant must be a single Medicare provider or supplier, but
providers or suppliers with multiple National Provider Identifiers
(NPIs) owned by a single entity may proceed under one provider
number by agreement of the appellant’s corporate office.
4. There can be no outstanding request for Settlement Conference
Facilitation for the same claims.
Although appellants may request statistical sampling of their own
accord, none have done so to date. Rather, OMHA has invited certain
appellants to participate in the program. In order to identify claims
appropriate for statistical sampling, OMHA used its database to identify
large numbers of appeals from the same provider using the same Healthcare
Common Procedure Coding System (HCPCS) billing code. Providers use
the HCPCS code to identify the specific items or services for which they
are seeking reimbursement under Medicare (e.g., durable medical
equipment, wheelchairs). Based on these “data runs,” OMHA made offers
to eight providers to participate in the sampling program. Seven parties
agreed to participate in the program and one party declined.
Most of the eligible participants in the program to date are providers
of medical supplies and equipment. Notably, a single diabetic supplies
proceeding would account for 17,134 claims, dwarfing the other statistical
trials, which only resolve caseloads of 400 to 600 cases at a time. Our
interviewees suggested that these cases lend themselves to sampling
because the claims involved are more similar than inpatient provider care,
which is more varied and individualized.
Currently, one person oversees the Statistical Sampling Initiative,
although OHMA has trained a number of ALJs to be prepared for the
program in addition to their regular duties. Although ALJs rotate randomly,
a small number of ALJs have committed to be randomly selected within the
statistical sampling program. This allows OMHA to take advantage of their
expertise in handling such matters.

- 52 -

OMHA is guided by CMS policies on statistical sampling, as set
forth in the MPIM (CMS Pub. 100-08, Ch. 8). In short, a statistician selects
the sample from the universe of claims, the ALJ makes decisions based on
the sample units, and the statistician then extrapolates the results to the
universe of claims.
(c) Challenges of the Statistical Sampling Initiative
Although OHMA plans to expand the statistical sampling program,
OMHA identified a number of challenges. First, OMHA adjudicators and
staff were mindful that aggregation risks creating diseconomies of scale—
they strongly hoped to avoid aggravating backlogs and claims by creating
an unmanageable aggregate litigation process, particularly given limited
staff and large caseloads.175 Second, OMHA sought to ensure adjudicators
possessed sufficient expertise to hear large complex disputes, given that
ALJs ordinarily hear individual cases. Third, service providers and other
appellants expressed legitimacy concerns; they worried that aggregate
proceedings in front of the wrong adjudicator or with the wrong
methodology could jeopardize their day in court.176 Finally, some worried
that there was not enough information about the statistical sampling
methodology that would be used in the SSI.177
OMHA addressed the question of efficiency by taking a very
conservative approach to the pilot program so as not to create a new backlog
while attempting to deal with its existing backlog. As noted above, the pilot
program was initially confined to appeals already assigned to ALJs or filed
during a single quarter of 2013. In addition, the ALJs participating in the
pilot did so on a voluntary basis, and their work in the pilot program is in
addition to their regular workload. Nine ALJs volunteered to participate in
the program.

175

Some providers expressed similar concerns. Letter from Paul E. Prusakowsky,
President, National Association for the Advancement of Orthotics and Prosthetics, to
Nancy Griswold, Chief Administrative Law Judge, Office of Medicare Hearings and
Appeals (Dec. 5, 2014) (supporting the SSI program, but expressing its concern that the
program may “divert OMHA’s resources away from deciding appeals not involved in the
pilot.”), http://www.oandp.org/assets/PDF/OP_Alliance_comment_ltr_OMHA-1401-NC
(D0574905).pdf.
176

T/c with Amanda Axeen, Jason Green, & Anne Lloyd, OMHA (July 20, 2015).

Letter from Raja Sekeran, Vice President and Associate General Counsel – Regulatory,
to Nancy Griswold, Chief Administrative Law Judge, Office of Medicare Hearings and
Appeals (Dec. 5, 2014) (expressing concerns with the lack of published information about
the “relationship between CMS and the statistical experts used to develop the sampling
methodology”), http://www.regulations.gov/#!documentDetail; D=HHS-OMHA-20140007-0093.
177

- 53 -

The pilot program addressed the challenge of expertise by selecting
ALJs to participate who had some experience with statistical sampling.
This, of course, is in some tension with the random assignment of ALJs, as
it creates a smaller pool from which an ALJ is drawn.
OMHA undertook some outreach efforts in connection with the pilot
program to address concerns that appellants had with legitimacy, but it plans
to do more on this front in the future. Providers have expressed concern
with having one ALJ hear all of their claims. If OMHA expands the
program and the universe of cases becomes larger, this concern will grow.
(d) Expansion of the Statistical Sampling Initiative
OHMA is currently considering expanding the program beyond the
limited universe of appeals eligible to participate in the pilot program.178 In
connection with the expansion, OHMA is weighing additional outreach
efforts, increased staffing levels, and restructuring the adjudication process
to make the program more appealing to medical providers who are
otherwise unfamiliar with the use of sampling.
An expanded statistical sampling program may use multiple ALJs
to hear different parts of a sample of claims. For example, instead of a
single ALJ hearing a sample of 100 cases, ten ALJs might each hear ten
cases from the sample. This would help to allay appellants’ concern that
statistical sampling before a single ALJ risks a bad decision being
extrapolated across the entire universe of claims. Many Medicare claims
appellants are repeat players who have positive or negative opinions about
particular ALJs. Indeed, our interviewees suggested that some appellants
already try to exploit the power of ALJs to consolidate appeals to “ALJ
shop.” For example, an appellant with multiple appeals pending before
different ALJs might request that all its cases be consolidated with the ALJ
the appellant believes will provide it with the most favorable decision.
Spreading the sample among more than one randomly selected ALJ will
help alleviate the concern that the entire universe of claims will be decided
by an ALJ that the party hopes to either avoid or obtain.
In addition to addressing the “all eggs in one basket” concern,
OMHA may want to be mindful of other challenges as it expands the
program. First, OMHA should consider continuing to avoid procedures that

178

Congress is also currently considering expanding funding for the statistical sampling
program under the proposed 2015 Audit & Appeal Fairness, Integrity, and Reforms in
Medicare (AFIRM) Act. See S. REP. NO. 114-177 (2015).

- 54 -

risk diseconomies of scale. For example, removing appeals from ALJs who
may have already done work on the case risks creating new inefficiencies.
Second, allowing some appeals to jump ahead of others in the
backlog queue may raise fairness concerns. At this point, only beneficiary
appeals are subject to preferential or expedited assignment. But there may
be providers that have compelling financial hardships caused by Medicare
non-payment or overpayment recovery. They may complain about waiting
longer for a hearing because another appellant’s cases are moved up in line
to be consolidated for assignment and adjudication.
Finally, it is difficult to see how the program can expand
significantly while relying on ALJs to voluntarily adjudicate statistical
samples on top of their regular workload. There must be some accounting
for the work of the ALJs involved in statistical sampling as part of their
regular work product. In addition, a sufficiently large cadre of ALJs must
be properly trained in adjudicating appeals using statistical sampling.
Expanding the statistical sampling program may also help overcome
some of the challenges faced by many mass government benefits programs.
First, there will always be challenges with consistency in a dynamic
environment in which appellants continually file appeals involving similar
legal and factual issues, and even on the same issue for the same beneficiary
with a different service date. It is impossible to consolidate all these cases
as new cases continually enter the system. In addition, our interviewees
reported that OMHA’s current information infrastructure sometimes makes
it difficult for ALJs to know about prior decisions involving the same issues.
However, consolidating large numbers of appeals in a smaller number of
proceedings using statistical sampling may make it easier to track these
decisions.
Second, the relationship between CMS and OMHA can make it
difficult to implement uniform policy. OMHA’s decisions have no binding
effect on CMS in non-adjudicated decisions. OMHA may approve a
payment on appeal and the next day CMS can deny the same provider’s
claim on behalf of the same beneficiary for the same DME, with only a
different date of service. Indeed, even the Medicare Appeals Council,
which issues the Secretary of HHS’s final decision in these appeals, does
not bind OMHA and CMS beyond the appeals that it reviews. Aggregating
large numbers of appeals in a smaller number of proceedings using
statistical sampling may make it easier for the Secretary to coordinate the
work of CMS and OMHA.

- 55 -

5. OMHA’s Settlement Conference Facilitation Initiative
(a) Phase I of the Pilot Project
CMS has always had discretion to settle disputes with Medicare
providers and suppliers, but the Settlement Conference Facilitation (SCF)
Pilot represents an effort by OMHA to provide a formal framework for
encouraging the settlement of large numbers of cases.
Before launching the pilot program, OHMA met with CMS and DOJ
to discuss a number of issues related to the program. First, it sought their
expertise on avoiding “nuisance settlements”—i.e., encouraging medical
providers to file a large number of meritless appeals in the hopes of simply
getting a discounted settlement. Second, OMHA wanted to avoid settling
cases with a supplier or provider only to later discover that the party was
the subject of a criminal investigation. Third, OMHA did not want to
interfere with the CMS Part A hospital administrative agreement settlement
in which a large group of hospitals settled certain Part A claims for 68 cents
on the dollar.
The SCF Pilot began in June 2014. Once again mindful of avoiding
the creation of new backlogs, the SCF Pilot was limited to:
1. groups of at least 20 appeals or appeals comprising $10,000 in
aggregate claims;
2. filed by a Part B provider or supplier in 2013;
3. under the same NPI;
4. that have not yet been assigned to an ALJ for a hearing; and
5. are not the subject of an outstanding request for statistical sampling.
To qualify for the program, claims must be part of the Medicare Part
B program, which usually involves durable medical equipment (DME), but
also can involve outpatient therapy, physical services, and other more
individualized forms of treatment. Appeals run the gamut of Part B DME
claims (e.g., prosthetics, robotics), skilled nursing services (these are
usually under Part A, but appellants can get a reduced amount under Part
B), outpatient rehabilitation services (Part B or Part A), and even some
drugs and biologicals.
The claims must be for the “same” or sufficiently “similar” items or
services to qualify for the SCF pilot program. OMHA takes a “common

- 56 -

sense” approach to the meaning of “same” or “similar.” For example, all
wheelchairs, whether electronic or manual, or nutritional supplies for
people with digestive troubles, including both the nutritional supplements
and the device to deliver them, would be the “same” or “similar” items. But
wheelchairs and diabetes test strips are not related, even if stemming from
the same illness, and would not be the “same” or “similar.”
Under the pilot program, OMHA facilitates a discussion between
CMS and the appellant regarding potential resolution through settlement.
OMHA devoted one attorney trained in facilitation, working full-time along
with four other trained facilitators working on a rotating basis. This attorney
and a second mediator attend each settlement conference as a team. If the
parties reach an agreement, a settlement agreement is drafted by OMHA
and signed by the parties. OMHA then dismisses the appeals. If no
agreement is reached, the appeals return to their prior status and positions
in the appeals queue.
OHMA has found that many appellants are more comfortable with
mediation, particularly given the plethora of courthouse programs designed
to promote alternative dispute resolution. OMHA received twenty-five
requests for settlement conferences in connection with the pilot project.
OMHA did not itself invite any parties to participate in the pilot program
(in contrast to the statistical sampling initiative) because enough parties
applied on their own, and OMHA has limited resources to devote to the
pilot.
Of the twenty-five requests to participate in the SCF Pilot, five
appellants were deemed ineligible because they did not meet the criteria for
the program. Another five appellants were rejected due to objections by
CMS. Fourteen cases went to settlement conferences. Of these, ten cases
were settled and four did not. One request to participate in the program was
still pending at the time of our interviews.
Phase I resolved 2,400 appeals. Most of the settlements resolved
something in the range of 200 appeals. A few resolved 500 to 700 appeals.
This is equal to the number of cases typically resolved by two ALJ teams
working for one year. Each ALJ team is composed of four to six people,
including the ALJ, attorneys, paralegals, and other staff assistants. Phase I
of the SCF Pilot was staffed by the attorney trained in facilitation, a program
analyst, a management assistant, and five facilitators.
(b) Challenges of the Settlement Conference Facilitation Initiative
The biggest challenge during Phase I of the SCF pilot program has
been helping providers identify and quickly process information needed to

- 57 -

make threshold determinations about their eligibility. Remarkably, our
interviewees reported that appellants often did not know what claims they
were appealing. The process for mediation often hinges on the medical
providers’ record keeping. Going forward, OMHA is thinking about ways
to help the appellant identify eligible claims earlier in the process.
Another impediment was the industry-wide settlement offer that
CMS made with a number of hospitals to pay 68 cents on the dollar for
pending appeals of certain claims denied based on improper inpatient status.
This caused OMHA to limit the SCF Pilot to Part B because OMHA did not
want to compete with the existing Part A settlement program for hospitals.
(c) Phase II Expansion
OMHA utilized what it learned from Phase I of the SCF Pilot in
designing Phase II. Accordingly, even as it revised the eligibility criteria to
include all appeals requesting an ALJ hearing that were filed before
September 30, 2015, thus enlarging the overall pool of appeals eligible for
the SCF program, OMHA sought to eliminate the types of appeals that risk
making aggregation unmanageable.
First, OMHA revised the process to better identify appeals that can
be settled and avoid spending time and resources on appeals that are
unlikely to settle. Appellants must now submit an expression of interest
asking OMHA for a preliminary report on their appeals. OMHA runs a
report using the NPI and does its own preliminary analysis of the appeals to
determine the number of claims that might be eligible. Then OMHA asks
CMS if it would be willing to participate in the settlement process with the
appellant. Only after determining that the appellant has appeals appropriate
for the SCF program based on their similarity and approved dollar
reimbursement amounts (discussed next), and securing CMS’s consent,
does OMHA invite the appellant to apply to participate in the program.
Appellants may not request a settlement conference until they receive an
OMHA SCF Preliminary Notification stating that the appellant may request
SCF for the claims identified in the SCF spreadsheet.
Second, the claims appealed may not involve items or services billed
under unlisted, unspecified, unclassified, or miscellaneous healthcare
codes. These claims are difficult to settle because they do not have an
approved reimbursement amount.
Third, the amount of each individual claim must be $100,000 or less.
For the purposes of an extrapolated statistical sample, the extrapolated
amount must be $100,000 or less.

- 58 -

Fourth, the request must include all of the party’s pending appeals
for the same items or services that are eligible for SCF. For example, if an
appellant has fifty wheelchair appeals pending that meet the SCF
requirements, the appellant must request SCF for all fifty wheelchair
appeals. In addition, appellants may not request SCF for some but not all
of the items or services included in a single appeal. For example, if an
individual appeal has at issue 10 diagnostic tests and 10 drugs/biologicals,
an appellant may not request that the diagnostic tests go to SCF and the
drugs/biologicals go to hearing.179 This prevents parties from submitting
their weakest appeals to the settlement process and going to hearings with
their strongest appeals.
The minimum number of appeals remains twenty unless the
aggregate amount in controversy is at least $10,000. Phase II of the Pilot
also remains limited to Part B appeals. But OMHA is planning to include
Part A appeals during Phase III, which is expected to begin in 2016.
In Phase III, OMHA may include Part A appeals. Some Part A
appeals are more difficult to settle because there are more parties involved
and their interests are not always aligned. For example, in the home healthcare context, State Medicaid agencies want Medicare to reimburse
providers, but the providers may want to be paid under the State Medicaid
programs if they reimburse at a higher rate. OMHA will have to confront
these feasibility challenges as it designs the further expansion of the SCF
program.
D.

Challenges and Benefits of Aggregate Agency Adjudication

Each case study illustrates the unique benefits and challenges
offered by aggregate agency adjudication. Like federal courts, each tribunal
has used aggregate adjudication to pool information about common and
recurring problems, as well as to eliminate the duplicative expenditure of
time and money associated with traditional one-on-one adjudication.180
They have also sought more consistent outcomes in similar cases than

Settlement Conference Facilitation, OFF. OF MEDICARE HR’GS & APPS., http://www.
hhs.gov/omha/OMHA%20Settlement%20Conference%20Facilitation/settlement_confere
nce_facilitation.html (last visited March 3, 2016).
179

180

See In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 859
(6th Cir. 2013) (citing Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 133 S. Ct. 1184, 1191
(2013)); 1 WILLIAM B. RUBENSTEIN, ET AL., NEWBERG ON CLASS ACTIONS § 9 (5th ed.
2015) (“Class actions are particularly efficient when many similarly situated individuals
have claims sufficiently large that they would each pursue their own individual cases. In
these situations, the courts are flooded with repetitive claims involving common issues.”).

- 59 -

possible with case-by-case adjudications. Finally, aggregation has proved
to be an important method to improve access to legal and expert assistance
by parties with limited resources, so that individuals can pursue claims that
otherwise would be difficult to pursue on an individual basis.181
But, as also illustrated above, aggregate agency adjudication raises
unique challenges and costs of its own by: (1) potentially creating
“diseconomies of scale”–inviting even more claims that stretch courts’
capacity to administer justice to many people; (2) impacting the perceived
“legitimacy” of the process and challenging due process; and (3) increasing
the consequence of error. In other words, just like many kinds of
administrative systems, aggregate adjudication struggles to deal with many
different kinds of constituencies feasibly, legitimately, and accurately.
Nevertheless, each program has responded to these concerns by
adopting aggregate procedures responsibly. They have cautiously piloted
aggregate procedures to avoid replacing new backlogs with old ones.
Where appropriate, they have also relied on panels of adjudicators to reduce
allegations of bias and provided additional opportunities to assure
individuals voluntarily participate in the process. Finally, some have
developed guidance to standardize the use of statistical evidence, while
others require cases raising novel factual or scientific questions to mature
before centralizing claims before a single decisionmaker. This part
summarizes the benefits of aggregation and the ways that these agencies
have attempted to respond to their challenges.
1. Aggregate Adjudication Can Pool Information, Reach
Consistent and Efficient Outcomes, and Improve Legal Access
As set out above, when used effectively, aggregate agency
adjudication may fulfill important goals of efficiency, consistency and
access in adjudication.
Promoting Efficiency. The efficiencies afforded by aggregation
can be especially helpful in the administration and review of large benefit
programs, such as those reviewed by the NVICP and OMHA.182 For

181

See, e.g., Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (Posner,
J.) (“The realistic alternative to a class action is not 17 million individual suits, but zero
individual suits, as only a lunatic or a fanatic sues for $30” (emphasis in original) (citation
omitted)), cert. denied, 134 S. Ct. 1277 (2014).
See S. REP. NO. 111-265, at 35 (2009) (statement of Professor Michael P. Allen) (“[O]ne
cannot avoid concluding that the absence of such authority to address multiple cases at
once has an effect on system-wide timeliness of adjudication.”); see also Neil Eisner, 2003
182

- 60 -

example, when over 5,000 parents claimed that a vaccine additive called
thimerosal caused autism in children, the NVICP used a national Autism
Omnibus Proceeding to pool all the individual claims that raised the same
highly contested scientific questions.183 In the words of one Special Master,
omnibus proceedings have “turned out to be a highly successful procedural
device,” facilitating settlement of individual cases and allowing those cases
that proceed to a hearing to be resolved “far more efficiently than if we had
needed a full blown trial, with multiple expert witnesses, in each case.”184
Similarly, both of OMHA’s programs have been so successful that medical
providers are urging OMHA to expand opportunities to aggregate and settle
large numbers of claims.185
Promoting Consistency. Aggregate procedures can provide
uniform and consistent application of the law,186 particularly in cases
seeking indivisible relief, like injunctions or declaratory relief. Absent a
class action, a court may never hear from plaintiffs with competing interests
in the final outcome, or over time, subject defendants to impossibly
conflicting demands.187 The EEOC, for example, has long claimed its class
action procedure was important to consistently resolve “pattern and

A.B.A. SEC. ADMIN, L. & REGULATORY PRACTICE REP. 9-10 (2003) (recommending the
use of class actions by the CAVC to address system-wide problems in veteran’s cases).
Cedillo v. Sec’y of Health & Hum. Servs., No. 98-916V, 2009 WL 331968, at *11 (Fed.
Cl. Feb. 12, 2009), aff’d, 89 Fed. Cl. 158 (2009), aff’d, 617 F.3d 1328 (Fed. Cir. 2010).
183

184

Id. (emphasis in original).

185

See, e.g., Letter to Nancy J. Griswold, Chief Administrative Law Judge, Office of
Medicare Hearings and Appeals, from Medical Association of Georgia (Dec. 5, 2014)
(calling for an expansion of OMHA’s Statistical Sampling Initiative),
http://goo.gl/U5NJIS; Letter to Nancy J. Griswold, Chief Administrative Law Judge,
Office of Medicare Hearings and Appeals, from American Academy of Home Care
Medicine (same), https://goo.gl/OeqE9n; Letter from Mark D. Polston, Partner, King &
Spalding, to Nancy Griswold, Chief Administrative Law Judge, Office of Medicare
Hearings & Appeals (Dec. 5, 2014) (calling for expansion of settlement conference
initiative for a wider range of claims beyond Medicare Part B), http://goo.gl/bC8G2t; Letter
from Robert Sowislo, Chair, Public Policy Committee, American Academy of Home Care
Medicine, to Nancy Griswold, Chief Administrative Law Judge, Office of Medicare
Hearings and Appeals (Dec. 5, 2014) (observing that the SCF program “provides a more
expedient and in some ways straightforward process for [certain providers]”).
186

1 WILLIAM B. RUBENSTEIN, ET AL., NEWBERG ON CLASS ACTIONS § 10 (5th ed. 2015)
(Class actions “reduce[] the risk of inconsistent adjudications. Individual processing leaves
open the possibility that one court, or jury, will resolve a factual issue for the plaintiff while
the next resolves a seemingly similar issue for the defendant.”).
187

See David Marcus, The Public Interest Class Action, 104 GEO. L.J. _ (forthcoming
2016), http://goo.gl/nMEQev (“Class action procedure enables public interest plaintiffs to
vindicate policies in the substantive law consistent with broad, systemic remedies . . .”).

- 61 -

practice” claims of discrimination by federal employees.188 The EEOC
deems the process important in light of the volume of claims it processes
each year, the potential for inefficient and inconsistent judgments, and the
otherwise limited access to counsel.189 OMHA adjudicators have similarly
observed that aggregate procedures have been vital to ensure hospitals and
medical suppliers with hundreds of the same claims, sometimes for the same
beneficiary, were reimbursed consistently.
Promoting Legal Access and Generating Information. Finally,
aggregate agency adjudications illustrate how aggregate proceedings can
foster legal access, while pooling information about policies and patterns
that otherwise might escape detection in individualized trials.190 The
EEOC, for example, observed its “class actions . . . are an essential
mechanism for attacking broad patterns of workplace discrimination and
providing relief to victims of discriminatory policies or systemic
practices.”191 In some cases, the scale and visibility of an EEOC class action
itself attracts the attention of government agencies, leading to workplace
reforms. 192
Similarly, the NVICP’s omnibus proceedings allow any party
alleging a vaccine-related injury to benefit from the record developed in test
cases and general causation hearings by the most qualified experts and
experienced legal counsel.193 In one of the NVICP’s first omnibus
proceedings, the parties pooled common scientific evidence on the issue of
whether a rubella vaccine caused chronic arthritis. As a result, the
proceeding raised the profile of an issue that, up to that time, had not been
in focus for the HHS as well as Congress.194 As noted above, shortly after

188

See 29 C.F.R. § 1614.204 (2012).

189

See, e.g., 57 Fed. Reg. 12,634, 12,639 (Apr. 10, 1992) (describing inconsistent
judgments that result in the absence of class actions).
ALI REPORT, supra note 11, § 1.04 (describing the central “object of aggregate
proceedings” as “enabling claimants to voice their concerns and facilitating the rendition
of further relief that protects the rights of affected persons”).
190

191

See 64 Fed. Reg. 37,644, 37,651 (July 12, 1999).

192

Press Release, U.S. Equal Employment Opportunity Commission Affirms Class Action
to Open State Department to Disabled Foreign Service Officers (June 14, 2014), http://
goo.gl/GXdHOK.
Cedillo v. Sec’y of Health & Hum. Servs., No. 98-916V, 2009 WL 331968, at *8 (Fed.
Cl. Feb. 12, 2009) (noting how a select group of petitioners’ counsel is charged with
obtaining and presenting evidence in the omnibus proceedings).
193

Ahern v. Sec’y of the Dep’t of Health and Hum. Servs., No. 90-1435V, 1993 WL
179430 at *3 (Fed. Cl. Spec. Mstr. Jan. 11, 1993).
194

- 62 -

the decision, the Vaccine Injury Table was administratively modified,
consistent with the decision, to include chronic arthritis as an injury
generally associated with the rubella vaccine.195
As these examples illustrate, aggregation procedures may offer
agencies another way to efficiently and consistently expand access to
agency tribunals, while improving the caliber of representation and
information provided to them.
2. Addressing Concerns of Efficiency, Legitimacy, and Accuracy
in Aggregate Agency Adjudication
Even as agencies adopt aggregate procedures, they confront long
acknowledged concerns about aggregation in federal court, including fears
of inefficiency, legitimacy and accuracy.
Efficiency. First, agency adjudicators and staff observed that
aggregating claims raises the possibility of diseconomies of scale—inviting
more backlogs and claims difficult to manage with limited staff and large
caseloads. OMHA adjudicators and personnel acknowledged they hoped to
avoid creating “a backlog to another backlog” when it developed a formal
program to use statistical evidence to resolve large groups of common
claims commenced by a single provider or supplier. AJs with the EEOC,
all with decades of experience hearing class actions, observed that class
action proceedings involved substantial time and resources, sometimes
requiring extensive motion practice and complex statistical proofs to
establish unlawful patterns of discrimination. Even more informal
aggregation, like the NVICP’s Omnibus Proceedings, has required
adjudicators to invest resources tracking and closing individual cases still
pending long after the court resolves common questions involving a
particular vaccine.
In each case, however, adjudicators have responded to concerns
about inefficiency by using aggregate tools cautiously, through active case
management; relying on experienced counsel and special masters to avoid
duplicative motions; and where appropriate, by encouraging settlement.
OMHA, for example, rolled out its pilot statistical sampling program for a
very limited category of claims, those filed before 2013; actively identified
cases, using its database, to find appellants with large volumes of identical
claims; and proceeded on a voluntary basis, with the consent of the parties.
Special Masters in NVICP rely on steering committees of private lawyers
to organize and manage common discovery. They also often allow evolving

195

See 60 Fed. Reg. 7678 (Feb. 8, 1995), revised 62 Fed. Reg. 7685, 7688 (Feb. 20, 1997).

- 63 -

scientific and novel factual questions to “mature”—putting off centralizing
novel cases involving a single vaccine until receiving the benefit of several
opinions and conclusions from different Special Masters about how a case
should be handled expeditiously. EEOC AJs similarly rely on experienced
bar and active judicial management to expedite cases for trial and, in many
cases, settlement.
Still, an overly cautious approach can also limit the full value of
agency aggregation. For example, OMHA’s Statistical Sampling Initiative
is hindered in what it can achieve by both the limited pool of eligible claims
and its decision to require the parties’ affirmative consent to participate in
the program.196 At this point, not enough parties have been willing to
consent to statistical sampling for it to make a significant dent in the
backlog. As long as it remains an entirely voluntary program, OMHA will
need to build greater trust among appellants to realize the program’s full
potential as an aggregation mechanism.
Legitimacy. Adjudicators and staff also highlighted concerns about
legitimacy—particularly given that the model for administrative
adjudication typically imagines individualized hearings in which each claim
has its day in court before a neutral decisionmaker. EEOC AJs, for
example, noted that the inability of parties to opt-out of class actions seeking
damages was an additional source of “pressure” for adjudicators to make
appropriate decisions. Some hospitals and medical suppliers reported that
they resisted OMHA’s statistical sampling program out of a fear that a
single adjudicator’s view about the medical necessity of a small sampling
of claims would be extrapolated to thousands of others. Even omnibus
proceedings raise interesting questions about the legitimacy of using an
adjudication process to settle complex scientific questions. Many plaintiffs
in the Autism Omnibus Proceedings were anxious about commencing cases
together, as were members of the public health community, who as noted

196

We take no position about whether due process would require consent—a much-debated
topic in literature discussing the use of such actuarial tools. See generally Matthew J.B.
Lawrence, Procedural Triage, 84 FORDHAM L. REV. 79 (2015) (arguing that OMHA’s
sampling initiative does not require affirmative consent under the Due Process Clause); Jay
Tidmarsh, Resurrecting Trial by Statistics, 99 MINN. L. REV. 1459 (2015) (collecting cases
and literature involving whether statistical sampling offends due process); Laurens Walker
& John Monahan, Essay, Sampling Liability, 85 VA. L. REV. 329, 345-50 (1999); Robert
G. Bone, Statistical Adjudication: Rights, Justice, and Utility in a World of Process
Scarcity, 46 VAND. L. REV. 561 (1993).

- 64 -

above “found it unsettling that the safety of vaccines must be put on trial
before three ‘special masters’” in an obscure vaccine court. 197
Each of these systems have responded to these concerns by
diversifying decisionmaking bodies, assuring adequate representation, and
increasing opportunities for individual participation and control in the
aggregate proceeding. Special Masters in the Vaccine Program, for
example, relied on a panel of three adjudicators in the Autism Omnibus
Proceeding to allay concerns about bias. As OMHA considers expanding
its statistical sampling initiative, some of its members have said they will
consider permitting multiple adjudicators to hear sampled cases. Finally,
the EEOC relies on many rules adopted from the Federal Rules of Civil
Procedure to increase legitimacy and participation, scrutinizing and
screening class counsel to ensure they adequately represent class members;
holding “fairness hearings” where class members can voice their concerns
with any proposed resolution or settlement; and, in a departure from the
federal rules, requiring mini-trials to test individual claims and defenses
remaining in adjudications involving damages.
Accuracy. Finally, each case study illustrates how the efficiency
with which aggregation resolves large numbers of claims puts pressure on
the ability of adjudicators to achieve accurate decisions, when concentrating
many cases before the same judge. As noted, many appellants before
OMHA worried about the accuracy of any final statistical extrapolation.
EEOC AJs observed that unlike federal judges, who benefit from the
Reference Manual of Scientific Evidence, no similar guidance exists for
EEOC judges tasked with deciding statistical or other technical evidentiary
questions frequently raised in EEOC proceedings. Special Masters in the
NVICP exist precisely because Congress assumed that over time they would
develop expertise in the complex medical and scientific questions
frequently raised in the program; and yet, in proceedings where groups
allege new theories of general causation for large numbers of vaccines,
decisionmakers warned of the importance of getting the science right in a
single adjudication.
Agencies have responded to these concerns, as well, by requiring
that aggregated claims are sufficiently similar to avoid distorting outcomes
and by developing guidelines and screens to address complex statistical

197

Gilbert Ross, Science is not a Democracy, Washington Times. June 14, 2007,
http://www.washingtontimes.com/news/2007/jun/14/20070614-085519-8098r; Paul Offit,
Inoculated Against Facts, N.Y. TIMES. March 31, 2008, http://www.
nytimes.com/2008/03/31/opinion/31offit.html?_r=1&scp=3&sq=vaccination&st=nyt&or
ef=slogin.

- 65 -

evidence. OMHA, for example, relies on its database of billing codes to
ensure that claims are sufficiently similar to warrant aggregation, and uses
statistical experts along with detailed guidelines for statistical evidence.
Special Masters in NVICP wait for cases to mature before treating them in
groups, which helps assure that hasty decisions do not adversely impact
other related claims; adjudicators also afford attorneys additional time to
assure their experts have time to develop and understand the relationship
between a vaccine and a new disease. EEOC AJs, like the federal courts,
still carefully screen complex evidentiary issues common to the class,
relying on guidelines long-established in federal court under Daubert v.
Merrell Dow Pharmaceuticals, Inc.198

198

509 U.S. 579 (1993).

- 66 -

III.

RECOMMENDATIONS

This report has highlighted different forms, advantages, obstacles,
and responses to the challenges of aggregate agency adjudication. Agencies
adopting the practices described above have found aggregation to be a
useful tool to expedite and resolve large volumes of common claims, even
as aggregation itself presents unique challenges.
In addition to considering the ways agencies have responded to the
challenges described above, agencies contemplating the use of similar
procedures should methodically weigh whether and what forms of
aggregate adjudication are best suited for their own unique statutory
missions. To that end, we offer the following recommendations to
policymakers considering the adoption of such procedures.
A.

Congress Should Continue to Grant Agencies Broad Discretion
to Develop Procedures Tailored to the Cases and Claims They
Adjudicate.

Our study demonstrates the wisdom of Congress in granting
agencies broad discretion to develop appropriate procedures to manage the
cases and claims that they adjudicate. Agencies have been good stewards
of the authority invested in them, experimenting with a range of procedures
designed to meet their statutory mandates more efficiently, consistently, and
fairly. Congress should continue, as much as possible, to leave rules of
procedure and practice to agency discretion.
B.

Agencies Should Consider Using A Variety of Techniques to
Resolve Claims With Common Issues of Fact or Law, Especially
in High Volume Cases.

Agencies have a variety of tools to improve the efficiency,
consistency, and fairness of adjudications involving common questions of
law and fact, and they should consider using all of them, particularly when
confronted with high volume caseloads.199
The most common tool used by agencies to resolve “issues of
general applicability” efficiently and consistently is rulemaking.
Rulemaking can resolve common issues of law or fact that arise in
adjudications uniformly and definitively in a single proceeding, relieving

199

See, e.g., M. Elizabeth Magill, Agency Choice of Policymaking Form, 71 U. Chi. L.
Rev. 1383, 1386-90 (2004) (describing a range of policy-making tools that are generally
available to an agency).

- 67 -

adjudicators of the burden of repeatedly addressing the same issues in
individual cases.200
Nevertheless, rulemaking is not an effective tool for resolving all
common issues of law or fact in agency adjudications. First, the law
generally disfavors retroactive rulemaking.201 Therefore, it is less effective
for addressing administrative backlogs or high volumes of filed claims such
as those faced by OMHA or the NVICP discussed above.
Second, as the Supreme Court has observed, “problems may arise in
a case which the administrative agency could not reasonably foresee,
problems which must be solved despite the absence of a relevant rule.”202
Just as legislation leaves gaps for agencies to fill with rules, rules leave gaps
that agency adjudicators must fill. For example, the Social Security
Administration’s medical-vocation guidelines—an example of rulemaking
used to address inefficiency and inconsistency in repeated fact finding
concerning the same issues in SSA adjudications—does not address
claimants with mental or psychiatric conditions.203
Third, the beneficiaries of many administrative programs most
impacted by agency adjudications often have the least access to the
rulemaking process.204
While rulemaking is often a “top-down”
proceeding, initiated and managed by the agency’s political leaders and
influenced by organized interests with significant resources,205 aggregation
can provide a “bottom-up” remedy, in which the individuals most impacted

200

Sant’Ambrogio and Zimmerman, supra note 10, at 2017.

See Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988) (“[A] statutory grant
of legislative rulemaking authority will not, as a general matter be understood to encompass
the power to promulgate retroactive rules unless that power is conveyed by Congress in
express terms.”).
201

202

SEC v. Chenery, 332 U.S. 194, 202 (1947).

203

See Jon C. Dubin, Overcoming Gridlock: Campbell After a Quarter-Century and
Bureaucratically Rational Gap-Filling in Mass Justice Adjudication in the Social Security
Administration’s Disability Programs, 62 ADMIN. L. REV. 937, 942-44 (2010).
204

Sant’Ambrogio & Zimmerman, supra note 10, at 2019.

205

See Mancur Olson, The Logic of Collective Action: Public Goods and the Theory of
Groups 53-65 (7th prtg. 1977) (explaining how small, organized groups are usually more
effective than larger groups in shaping policy); Richard B. Stewart, The Reformation of
American Administrative Law, 88 Harv. L. Rev. 1669, 1684-85 (arguing that small groups
with large stakes in an agency’s decision can overwhelm larger groups’ abilities to
influence agency action).

- 68 -

by adjudications play a role in crafting discrete, retrospective forms of
relief.206
Another tool used by agencies to enhance consistency and improve
efficiency in adjudications is precedential decisions with stare decisis effect.
Stare decisis for precedential decisions enhances consistency and improves
efficiency by requiring adjudicators to defer to the resolution of common
issues by other adjudicators in the same or a higher level tribunal.207
Nevertheless, stare decisis alone is not always effective at resolving large
numbers of common cases or claims. First, in large volume programs it
may be difficult for agency adjudicators to issue well-reasoned, precedential
decisions in individual cases, and other overworked adjudicators may have
difficulty following them in subsequent cases.208
Second, stare decisis can suffer from many of the same drawbacks
as individual adjudication. It may establish a rule based on the unique
characteristics of an individual case without input from all the parties that
might be affected.209 It may not be based on the fullest record, the best
experts, or the most skilled lawyers.210
Finally, stare decisis generally does not improve access to
representation. To the contrary, it creates more work for lawyers to find
relevant precedents, interpret their significance, and advocate their
application to the case at hand.211 But experienced lawyers may be hard to
come by in high volume programs.
In sum, aggregation can provide an important addition to an
agency’s arsenal to complement rulemaking and stare decisis. In particular,

206

Sant’Ambrogio & Zimmerman, supra note 10, at 2022.

207

Id. See, e.g., Citizens United v. Fed. Election Comm'n, 130 S. Ct. 876, 911-12 (2010)
(citations omitted); Helvering v. Hallock, 309 U.S. 106, 119 (1940).
208

Id. at 2023. During the 2010 fiscal year, for example, the Social Security Appeals
Council received 128,703 requests for review, processed 102,062 requests for review, and
still had 106,664 requests for review pending at the end of the year. Social Security Online,
General Appeals Counsel Statistics, Sept. 2010, http://www.ssa.gov/appeals/ac_
statistics.html. The average processing time was approximately one year. Id.
209

See Magill supra note 199, at 1396 (suggesting how the facts of individual cases may
distort the evaluation of broader policy questions).
210

See Magill supra note 199, at 1396 (noting how adjudicatory decisions lack the broad
public input necessary for the development of sound rules).
211

See, e.g., Charles H. Koch, Jr., 2 Admin. L. & Prac. § 5:67 (3d ed.) (explaining how
stare decisis disadvantages unsophisticated claimants who lack the resources to be
informed of individual decisions in a mass justice adjudicatory system).

- 69 -

agencies may prefer aggregate adjudication to rulemaking when the relief
sought is (1) retroactive, (2) responds to backlogs of already filed claims,
(3) involves discrete problems, and (4) where parties’ concerns may not be
easily heard or represented by sophisticated representatives or
counsel. Agencies may also prefer aggregate adjudication to stare decisis
in (1) high volume adjudication systems, (2) where sophisticated counsel
may be hard to come by, while (3) taking into account other factors long
considered by federal courts, which are described in Part E.
C.

Agencies with Authority to Aggregate Should Develop Means to
Identify Whether They Have a Sufficient Number of Common
Claims and Issues to Justify Adopting Rules Governing
Aggregation By:


Developing the information infrastructure to identify and track
cases with common issues of fact or law;



Encouraging adjudicators to identify related claims with common
issues of fact or law;



Asking parties to identify related claims with common issues of
fact or law; and



Piloting programs to test the reliability of an approach to
aggregation before implementing the program broadly.

Most agencies lack tools for parties, and the agency itself, to identify
common claims and issues. As a result, many lack the ability to know how
many, and when, there are sufficiently similar claims that might be better
handled through some kind of aggregated proceeding. To the extent
aggregate agency adjudication has developed, it has often done so on the
fly—often in response to perceived crises of high claim volumes. Below,
we describe ways agencies could develop tools to learn more about the
nature of claims asserted in adjudication before crises arise.
1. Developing the information infrastructure to identify and track
cases with common issues of fact or law.
First, agencies could adopt case handling or docketing techniques
that permit the agency to identify and evaluate common claims. This
requires an information infrastructure that codes cases before the agencies
in such a way that the agency can develop a database to identify cases that
raise common issues of law or fact. Such a process builds on case handling
techniques used by the NVICP and OMHA, which both have databases and
coding techniques that invite claimants to sort and identify cases raising

- 70 -

common legal questions for the purpose of expedited claim handling before
the same adjudicator. A centralized process for handling such claims would
also improve existing schemes, by ensuring that a centralized docket exists
to handle repeat claims and avoid inconsistent outcomes involving the same
petitioner.
2. Encouraging adjudicators to identify related claims with
common issues of fact or law;
Second, agencies should encourage their own adjudicators to
identify related claims involving common issues of fact or law that might
benefit from some form of aggregation. Experienced adjudicators have a
wealth of knowledge concerning the issues that repeatedly appear on their
dockets. In addition, they can utilize the information infrastructure
developed by agencies to track similar cases.
3. Asking parties to identify related claims with common issues of
fact or law.
Third, agencies could collect information from the parties
themselves—permitting parties to identify “related” claims, similar to the
way parties may identify “related to” claims under the local rules of most
federal district courts.212 Under these rules, when parties file a civil action
in district court they can identify the case as “related to” another filed
case.213 If the court agrees with the party’s characterization of the case as
related, it may be assigned to a judge familiar with the facts or legal
questions involved in the related case, enabling more efficient and
consistent handling of similar claims.214 At a minimum, permitting parties
to identify claims as related to each other may provide agencies with
important information about the nature and identity of filed claims, as well
as whether sufficient numbers of claims are sufficiently related to adopt

212

See, e.g., S.D.N.Y. Rules for the Division of Business Among District Judges, Rule 13
(amended Jan. 1, 2014) [hereinafter “SDNY Division of Business Rule”]
213

S.D.N.Y. CIVIL RULE 13(c)(i).

In determining relatedness, a judge considers whether: “(1) A substantial saving of
judicial resources would result; or (2) The just efficient and economical conduct of the
litigations would be advanced; or (3) The convenience of the parties or witnesses would be
served.” Id. at Rule 13(a)(i)–(iii). See also Richard G. Kopf, A cheap shot, HERCULES
AND THE UMPIRE (Nov. 3, 2013), http://herculesandtheumpire.com/2013/11/03/a-cheapshot/ (“The reason we have relatedness rules in the district courts is to avoid treating similar
cases dissimilarly and because it wastes judicial resources by duplicating effort when two
judges deal with similar issues. The failure to enforce relatedness rules can cause a huge
problem for the lawyers, the trial judge and the appeals court”).
214

- 71 -

general aggregate adjudication procedures. Piloting programs that offer
aggregate procedures for parties with large numbers of related claims.
Third, outreach efforts, negotiated rulemakings, and alternative
dispute resolution pilots, like OMHA’s Settlement Facilitation Program,
that invite claimants to resolve groups of similar claims in alternative
proceedings may provide a rich source of information about other cases
pending with the agency. For example, after special master, and former
state Attorney General, Tom Smith, resolved several thousand claims for
student debt relief arising out of the collapse of the Corinthian Colleges, the
Department of Education convened a negotiated rulemaking.215 The
rulemaking that is currently under way will determine “procedures that the
Department will use to determine the liability of the institution for amounts
based on borrower defenses” in future cases.216 Pilot programs permit
agencies to test the potential of aggregate adjudication before committing
resources to a full-blown program that might create diseconomies of scale.
Taking steps to identify common claims in these ways could be
implemented in many adjudication systems under existing law. As detailed
above in Part I.C., agency adjudicators have inherent authority to manage
their dockets, and many hearing officers already enjoy power to hear
multiple related cases. Few limits exist on the authority of mediators to hear
multiple cases raising similar issues.
4. Piloting programs to test the reliability of an approach to
aggregation before implementing the program broadly.
Fourth, outreach efforts, negotiated rulemakings, and alternative
dispute resolution pilots, like OMHA’s Settlement Facilitation Program,
that invite claimants to resolve groups of similar claims in alternative
proceedings may provide a rich source of information about other cases
pending with the agency. For example, after special master, and former
state Attorney General, Tom Smith, resolved several thousand claims for
student debt relief arising out of the collapse of the Corinthian Colleges, the
Department of Education convened a negotiated rulemaking. The
rulemaking that is currently under way will determine “procedures that the
Department will use to determine the liability of the institution for amounts

215

Jeffrey S. Lubbers, Achieving Policymaking Consensus: The (Unfortunate) Waning of
Negotiated Rulemaking, 49 S. TEX. L. REV. 987, 1004 (2008) (the Department of Education
is statutorily required to use negotiated rulemaking for higher education rulemaking).
216

Intent To Establish Negotiated Rulemaking Committee, 80 Fed. Reg. 50588 (Aug. 20,
2015).

- 72 -

based on borrower defenses” in future cases.217 Pilot programs permit
agencies to test the potential of aggregate adjudication before committing
resources to a full-blown program that might create diseconomies of scale.
Taking steps to identify common claims in these ways could be
implemented in many adjudication systems under existing law. As detailed
above in Part I.C., agency adjudicators have inherent authority to manage
their dockets, and many hearing officers already enjoy power to hear
multiple related cases. Few limits exist on the authority of mediators to hear
multiple cases raising similar issues.
D.

Agencies Should Develop Procedures and Protocols To Assign
Similar Cases to the Same Adjudicator.

Agencies should develop procedures and protocols to assign similar
cases to the same adjudicator or panel of adjudicators. As our study has
shown, even informal aggregation can improve efficiency and consistency
in agency adjudications. To this end, an agency with a large adjudicatory
program might create a panel or process to assess the merits of informally
aggregating particular groups of cases or claims. The administrative panel
would determine whether to centralize claims by considering: (1) whether
coordination would avoid duplication of discovery, (2) whether it would
prevent inconsistent evidentiary or other pre-hearing rulings, and
(3) whether it would conserve the resources of the parties, their counsel, and
the agency.218 In such coordinated proceedings, no representative plaintiff
acts on behalf of others. The agency simply aggregates individual cases
into a single forum for the sake of convenience and efficiency.
Any party—plaintiffs, defendants, or adjudicators themselves—
would be able to petition the panel to make a threshold decision: that
common issues of law or fact require “coordinated or consolidated” prehearing proceedings. Similar to multidistrict litigation in federal court, the
parties could file their petition after a threshold number of people file
common claims.219
Assuming the petitioner meets the threshold

217

Intent To Establish Negotiated Rulemaking Committee, 80 Fed. Reg. 50588 (Aug. 20,
2015).
218

28 U.S.C. § 1407 (2004). MANUAL FOR COMPLEX LITIGATION, supra note 63, § 20.13
& 20.131 (2004).
219

Those advocating transfer bear a higher burden of persuasion when there are only a
small number of actions. MANUAL FOR COMPLEX LITIGATION, supra note 63, § 20.131
(2004). See also In re: Air Crash At Las Vegas, Nevada, On August 28, 2008, 716 F. Supp.
2d 1366, 1367 (J.P.M.L 2010). Subsequently filed cases raising the same common factual

- 73 -

requirements for a “coordinated” action, the agency would then appoint an
experienced adjudicator to preside over a consolidated or aggregated
proceeding. Among other things, the adjudicator could require parties to
jointly file a case management order (“CMO”), calling for streamlined
management of discovery, including expert reports and depositions of
common witnesses, scheduling of overlapping motions, as well as other
common issues.220 In addition, the adjudicator could determine whether a
formal aggregation, like an EEOC class action or OMHA consolidation, is
warranted.
E.

Agencies Should Develop Procedures and Protocols To
Determine Whether to Formally Aggregate Similar Cases in a
Single Proceeding:

As our study has illustrated, agencies may aggregate claims in many
different ways—from relying on representatives in a formal class action in
a single proceeding to informally coordinating many different individual
cases in front of the same adjudicator. To ensure aggregate adjudication
complements—and doesn’t conflict with—other forms of agency
decisionmaking, agencies can adopt threshold rules from complex litigation
in federal courts to sort the cases suitable for class treatment from those that
are not.
Like federal courts, agencies should consider a number of factors to
determine whether formal or informal aggregation is “superior” to
individual adjudication, including: (1) whether the number of cases or
claims are sufficiently numerous to justify formal aggregation; (2) the
comparative benefits of individual or collective control over the shape of
the litigation; (3) the progress of any existing individual litigation; (4) the
“maturity” of the litigation and whether the novelty or complexity of the
issues being adjudicated would benefit from the input of different
adjudicators; (5) whether the aggregate proceeding is manageable and
materially advances the resolution of those cases.221 In addition, agencies
should consider other factors that account for agencies’ limited resources
and their unique policymaking functions, like whether (6) a superior forum

question, also known as “tag along” cases, are also automatically centralized before the
same ALJ. See, e.g., J.P.M.L Rule 7.2(I) & 7.5(e).
220

MANUAL FOR COMPLEX LITIGATION, supra note 63, § 20.132 (advising, among other
things, that judges deem rulings on some limited, but common issues, like statutes of
limitations to apply to other cases and make available discovery already taken to newly
filed cases to streamline cases).
221

See, e.g., FED. R. CIV. P. 23(b)(3)(A)-(D) (describing factors in class litigation).

- 74 -

exists in federal court to aggregate claims and (7) whether the agency can
accomplish similar goals through informal rulemaking or stare decisis.
First, like federal courts and the EEOC when deciding whether to
certify a class action, agencies considering formal aggregation should first
address whether the cases or claims are sufficiently numerous to justify
aggregating them into a single proceeding.222 Agencies should consider
formal aggregation where joining or consolidating multiple claims is
“impractical.”223 There is no threshold minimum number of cases or claims
required to aggregate, but federal courts generally consider the numerosity
requirement of Rule 23(a) satisfied if the plaintiff demonstrates that the
number of potential class members exceeds forty.224 This provides a useful
point of reference for agencies, particularly where the following factors also
weigh in favor of aggregation.
Second, to determine whether the interest in individual control
outweighs the benefits of collectively handling cases together, agencies
should give weight to the variety and value of potential claims.225
Aggregation generally becomes more challenging when claims are both
highly variable and valuable. By contrast, formal aggregation historically
has proven most useful (and least controversial) for very “common” claims
seeking what commentators describe as “indivisible” relief, like declaratory
or injunctive relief.226 In such cases, formal aggregation, through a class

See, e.g., Fed. R. Civ. P. 23(a)(1) (“One or more members of a class may sue or be sued
as representative parties on behalf of all members only if … the class is so numerous that
joinder of all members is impracticable”); 29 C.F.R. § 1614.204(a)(2)(i) (EEOC class
complaints must allege that “[t]he class is so numerous that a consolidated complaint of
the members of the class is impractical”).
222

223

Fed. R. Civ. P. 23(a)(1); 29 C.F.R. § 1614.204(a)(2)(i).

224

See 5 James Wm. Moore et al., Moore's Federal Practice § 23.22[3][a] (Matthew Bender
3d ed.1999). See also Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 252
(2d Cir. 2011) (quoting Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d
Cir. 1995)) (“numerosity is presumed where a putative class has forty or more members”);
Garcia–Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009) (citing Stewart v. Abraham,
275 F.3d 220, 226 (3rd Cir.2001) (“generally if the named plaintiff demonstrates that the
potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has been met”)).
225

ALI REPORT, supra note 11, § 2.02; Samuel Issacharoff, Group Litigation of Consumer
Claims: Lessons from the U.S. Experience, 34 TEX. INT’L L.J. 135, 149 (1999); David
Marcus, Flawed but Noble: Desegregation Litigation and its Implications for the Modern
Class Action, 63 Fla. L. Rev. 657 (2011).
See ALI REPORT, supra note 23, § 2.04(c) (suggesting courts “authorize aggregate
treatment of common issues concerning an indivisible remedy . . . even though additional
divisible remedies are also available that warrant individual treatment or aggregate
treatment with the opportunity of claimants to exclude themselves”); Elizabeth C. Burch,
226

- 75 -

action or formal consolidation, ensures that a single institution is not subject
to inconsistent obligations or contradictory commands.227
Formal
aggregation also arguably provides parties in those cases with more process
by ensuring stakeholders have some voice in defining the entitlement and
scope of relief likely to impact many people.228 The use of formal aggregate
procedures could thus promote due process and diversify input in other
declaratory relief orders, like those considered in the ACUS
Recommendations on Declaratory Orders,229 and other cases seeking
systemic or institutional reform.
Formal aggregation procedures may also make sense in cases
seeking monetary relief, as part of an action brought on behalf of, or
involving the same, employer policy or medical supplier to avoid imposing
inconsistent obligations on the same organization, as illustrated by the
EEOC and OMHA experiences. Agencies charged with adjudicating claims
involving the same contested workplace pattern and practice, or large
numbers of claims brought by a government contractor, may also benefit
from formal aggregation. Monetary relief cases, however, should also
afford parties more chances to participate in the action – or, as we discuss
below, to “opt out” – in light of the strong interest each party may have in
influencing their final claim to money damages.230

Adequately Representing Groups, 81 FORDHAM L. REV. 3043, 3044 (2013) (“When the
underlying right arises from an aggregate harm--a harm that affects a group of people
equally and collectively--and demands an indivisible remedy, courts should tolerate greater
conflicts among group members when evaluating a subsequent claim of inadequate
representation.”).
227

1 WILLIAM B. RUBENSTEIN, ET AL., NEWBERG ON CLASS ACTIONS § 10 (5th ed. 2015)
([C]lass actions “reduce[] the risk of inconsistent adjudications. Individual processing
leaves open the possibility that one court, or jury, will resolve a factual issue for the plaintiff
while the next resolves a seemingly similar issue for the defendant.”).
228

See, e.g., Judith Resnik, Dennis E. Curtis & Deborah R. Hensler, Individuals Within the
Aggregate: Relationships, Representation, and Fees, 71 N.Y.U. L. Rev. 296, 382 (1996)
(observing that aggregate procedures can serve an important democratic function, allowing
groups of individuals collectively to petition and redress widespread harm.).
229

Admin. Conf. of the U.S., Recommendation 2015-3, Declaratory Orders, 80 Fed. Reg.
78,163 (Dec. 16, 2015), https://www.acus.gov/recommendation/ declaratory-orders; Emily
S. Bremer, Declaratory Orders: Final Report to the Administrative Conference of the
United
States,
October
30,
2015,
https://www.acus.gov/sites/default/files/documents/declaratory-orders-finalreport.pdf.pdf.
230

This is one reason why the Federal Rules of Civil Procedure affords individuals the right
to opt-out of damage class actions, but not class actions that seek injunctive relief.
Compare FED. R. CIV. P. 23(b)(2) (injunctive relief) with FED. R. CIV. P. 23(b)(3)
(monetary relief). See also Marcus, supra note 225, at 659.

- 76 -

As claim values and interests diverge, less formal aggregation may
strike a better balance between due process, consistency, and efficiency—
like the NVICP’s Omnibus Proceeding that afford claimants a separate
process with separate representation. In those cases, formally aggregating
all claims into a single action may jeopardize plaintiffs’ and defendants’
ability to offer and test individualized evidence, create too much
consistency by encouraging “damage averaging” (where weak claims and
strong claims receive the same awards), and raise due process concerns. But
informally coordinating similar cases before the same adjudicator, for the
purpose of streamlining discovery, motion practice, or even conducting
“test cases,” may help parties conduct hearings with as much information,
consistency, and speed as formal adjudication.231 At a minimum, the
coordinated litigation would aim to ensure that certain categories of
claimants raising fact-intensive issues receive consistent and expedited
treatment before the agency.232
Third, agencies may also consider the extent to which individual
litigation has already progressed in determining whether aggregation is
appropriate. Cases involving highly fact-specific issues over, for example,
one’s pending medical treatment, may preclude aggregation, particularly if
the results of aggregate adjudication delay treatment for putative members
of the litigation. On the other hand, repeatedly raised issues that, if not
addressed, otherwise evade review may be appropriate candidates for a
class action.233 For example, some have recently argued that class litigation
to resolve many categories of veterans’ claims before the VA would be

231

Howard M. Erichson, Informal Aggregation: Procedural and Ethical Implications of
Coordination Among Counsel in Related Lawsuits, 50 DUKE L.J. 381, 466 (2000) (“The
benefits of formal aggregation should be weighed against the reality of informal
aggregation, rather than against an imaginary picture of economical individualized
litigation.”).
232

See MANUAL FOR COMPLEX LITIGATION, supra note 63, § 20.14 (identifying options for
coordinating related cases); Joan A. Steinman, The Effects of Case Consolidation on the
Procedural Rights of Litigants: What They Are, What They Might Be Part II: Non
Jurisdictional Matters, 42 UCLA L. Rev. 967 (1995). See also ALI REPORT, supra note
12, § 1.02 cmt. b(2).
233

See Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326 (1980) (holding plaintiff has
continued interest in litigating class certification question even when lower court enters
judgment on individual claim in plaintiff’s favor); see also 2 WILLIAM B. RUBENSTEIN, ET
AL., NEWBERG ON CLASS ACTIONS § 10 (5th ed. 2011) (discussing the “broad rule that once
an order granting or denying class certification has issued, a class action will not be mooted
if the class representative’s claim becomes moot”).

- 77 -

more feasible than the current system, which ordinarily requires years of
individual litigation over common claims.234
Fourth, agencies may assess whether complex or novel issues need
time to percolate or “mature” before aggregating large groups of claims
before a single decisionmaker.235 For example, special masters in the
NVICP observed that many vaccine cases involve complex questions of
causation may require further factual development, and thus may benefit
from several opinions and conclusions from different adjudicators about
how a case may be handled expeditiously. By comparison, agencies may
reap advantages by concentrating claims where adjudicators have reached
some consensus about otherwise difficult questions of causation—like in
the case of “signature illnesses” where a particular illness (“asbestosis”) is
known to be associated with exposure to a particular agent (asbestos). In
such cases, repeated individualized hearings may unnecessarily involve
months or years of the “same witnesses, exhibits and issues from trial to
trial.” 236
Fifth, the adjudicator must consider whether aggregation is
manageable. Federal courts often deem class actions “unmanageable” when
they involve too many different issues of law or fact. Such cases may
involve nationwide classes that seek money for workplace discrimination
on behalf of different parties under different legal theories,237 or difficult
questions of causation in various locations and times.238 However,
adjudicators should consider aggregation when questions about defendant’s
liability are more circumscribed in time and space, or when questions of
causation and damages overlap substantially. Such questions may include
allegations that a government workplace uses a policy that improperly

234

See Corrected Amicus Curiae Brief of the American Legion, et al., in Support of
Appellant, Monk v. McDonald, 2015 WL 8485189 (Fed. Cir. 2015) (No. 15-7092).
McGovern, supra note 12, at 1824 (defining “maturity” in which both sides’ litigation
strategies are clear, expected outcomes reach an “equilibrium,” and global resolutions or
settlements may be sought). We note, however, that agencies may have less latitude than
federal judges to permit disparate legal positions to “percolate” among its adjudicators in
public rights and restitution cases.
235

236

Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 473 (5th Cir. 1986) (quoting lower court
opinion) (granting certification of a class action involving asbestos); William Schwarzer,
Settlement of Mass Tort Class Actions: Order Out of Chaos, 80 CORNELL L. REV. 837,
837–38 (1995) (explaining how class actions are seen as a remedy to duplicative litigation
activity).
237

Dukes v. Wal-Mart, 564 U.S. 338 (2011).

238

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617 (1997).

- 78 -

screens out or limits promotions to disabled workers,239 or a common
collusive price fixing scheme at U.S. ports.240
Sixth, the agency should consider whether an alternative forum in
federal court exists for aggregating claims more efficiently and fairly. As
discussed above, both the CFTC and the FCC declined to adopt class actions
in their own proceedings, in part, because parties enjoyed the option to file
the same aggregated claims in a class action in federal court. Parties
proceeding before the Court of Veterans Appeals, the Federal Maritime
Commission, or the NVCIP, by contrast, may not.
This factor need not be determinative. The EEOC, for example,
hears class actions commenced by government employees, who also enjoy
the option to file similar claims in federal court. As set forth above,
however, the EEOC has still found class actions to be an “essential tool” to
fulfill its own statutory mission and meet its objective to combat systemic
policies of workplace discrimination.
Seventh, agencies should consider whether aggregate adjudication
is “superior” to other tools available to the agency, such as informal
rulemaking. Informal rulemaking may provide a more effective, and less
costly, way to address grievances raised by different groups of stakeholders
when (1) an agency’s decision will impact a large number of future
claimants, (2) when parties seek prospective relief, and (3) where the final
determination likely will have broad policy implications that impact many
other parties without a direct interest in the immediate litigation.241 By
comparison, some form of aggregate adjudication may provide a superior
option when: (1) the agency hopes to resolve discrete groups of pending
claims; (2) where the parties seek damages or other forms of retrospective
relief; and (3) the final outcome only impacts a limited group of
stakeholders. For example, informal rulemaking cannot resolve thousands
of pending claims commenced by a single durable medical supplier seeking
reimbursement from Medicare. Similarly, an informal rulemaking would
be too cumbersome to address ratemaking abuses by a single energy
supplier or a single employer’s workplace discrimination policy.

239

See, e.g., Class Agent v. John Kerry, EEOC Appeal 0720110007 (June 6, 2014).

240

Class Action Complaint to Federal Maritime Commission Targets Ro-Ro Lines,
JOC.Com, (Jan. 13, 2016) http://www.joc.com/regulation-policy/transportationregulations/us-transportation-regulations/class-action-complaint-fmc-targets-ro-rolines_20160113.html.
241

M. Elizabeth Magill, Agency Choice of Policymaking Form, 71 U. CHI. L. REV. 1383,
1386-90, 1403 n.69 (2004) (collecting scholarship and noting the general preference for
rulemaking over adjudication).

- 79 -

F.

Agencies Should Structure Aggregate Proceedings to Increase
Transparency and Legitimacy By:


Developing written and publicly available policies on aggregation;



Permitting the filing of amicus briefs or their equivalent in
aggregate proceedings;



Employing mechanisms to encourage participation and ensure
that the parties’ interests are adequately represented in formal
adjudications;



Training and assigning experienced adjudicators to aggregate
proceedings; and



Using multiple adjudicators to address concerns with having a
single adjudicator decide large numbers of claims; and

1. Developing
aggregation.

written

and

publicly

available

policies

on

Agencies that use aggregation should develop written and publically
available policies explaining how the agency initiates, conducts, and
terminates aggregate proceedings. The policies should also explain how the
agency decides whether claims or issues are ripe for formal or informal
aggregation.
2. Permitting the filing of amicus briefs or their equivalent in
aggregate proceedings
Agencies should develop provisions permitting interested parties to
file amicus briefs, or their equivalent, in aggregate proceedings. Appeals to
the agency head of initial decisions in such cases should also allow for the
possibility of such briefs and oral arguments.
3. Employing mechanisms to encourage participation and ensure
that the parties’ interests are adequately represented in formal
adjudications.
A common structural feature of all aggregate proceedings is that
individual parties lose control over the progression of their cases. The
EEOC’s class action procedure does not require consent (and unlike federal
court class actions, all parties must participate in an EEOC class action
regardless of the relief sought). Many of the other aggregate adjudications
we discuss above—like the NVICP omnibus proceeding and OMHA’s

- 80 -

statistical sampling initiative require parties’ affirmative consent to
participate. But even those proceedings limit plaintiff control in some ways.
Individual claimants in the NVICP cannot discharge attorneys, other than
their own, who occupy powerful positions on a steering committee. And
plaintiffs in OMHA’s statistically extrapolated trials must accept good and
bad outcomes together.
Accordingly, adjudicators must take extra effort to ensure that
parties are adequately represented.242 The most common mechanism is to
permit parties to opt-out of an aggregate proceeding before being bound by
litigation or settlement.243 The Federal Rules of Civil Procedure permit
parties to opt-out of class actions that seek monetary relief for that reason.244
The Principles of Aggregate Litigation similarly recommend that aggregate
proceedings offer parties the ability to opt-out, along with several other
alternatives, to promote adequate representation and participation.245
Agencies might permit parties to opt out of an aggregate process in
other ways as well. For example, one commentator has suggested
permitting parties to selectively opt-out of aggregate statistical trials. This
“modified trial-by-statistics” approach would make the average award—as
determined in a trial-by-statistics process—the presumptive award for each
class member.246 The adjudicator would enter judgment for this amount in
each case unless a party rebuts the presumption with individualized proof
of damages. Unlike the current use of trial-by-statistics, like those
performed in the Statistical Sampling Initiative, a presumptive-judgment
approach gives the parties the power to “opt-out”—to contest both the fact
and the quantum of injury in cases they select. However, a party has “no

Sant’Ambrogio & Zimmerman, supra note 11 at 2056 (“[A]gencies should attempt to
notify parties about the litigation so they can meaningfully participate, opt out of the case,
or object. ALJs might also convene fairness hearings to solicit direct input from parties.”).
242

243

ALI Report, supra note 11, at § 1.05 cmt. j.

244

FED. R. CIV. P. 23(b)(3).

245

ALI Report, supra note 11, at § 1.05 (among other things, the ALI Principles of
Aggregate Litigation recommend that judges consider the following tools to promote
adequate representation: “(1) enforce parties agreements regarding the conduct of the
litigation, (2) give named parties with sizeable stakes control of the litigation, (3) enforce
fiduciary duties on named parties and their attorneys, (4) appoint competent counsel; (5)
use financial incentives, including fee awards and incentive bonuses, to reward good
performance, (6) require notice and other communications; (7) permit opt-outs, and (8)
employ case management techniques including severance, sub-classing, coordination, and
consolidation.”).
246

Jay Tidmarsh, Resurrecting Trials By Statistics, 99 MINN. L. REV. 1459, 1462 (2015).

- 81 -

incentive to do so unless the party can expect a better outcome after
factoring in the costs of individual litigation.”247
Of course, agencies must balance the risk of parties opting out after
the agency has invested significant resources in the proceeding. The agency
may want to limit the points in the process at which a party may exit. But
taking the first steps in an aggregated proceeding may build the party’s
confidence in the process and reduce the number of parties that ultimately
opt out.
Such an opt-out mechanism would not be necessary for aggregate
cases, like EEOC cases that seek injunctive relief. In such cases, the parties
will be affected by the injunction regardless of whether they are member of
the class, and defendants should not be subjected to the risk of inconsistent
judgments. For the same reason, the Federal Rules of Civil Procedure do
not afford parties the right to opt-out of class actions that seek injunctive
relief.248 Rather, federal courts rely on other techniques to assure absent
class members are adequately represented—including notice, careful case
management, separate representation for different classes or interests, and
fairness hearings, where all interested stakeholders may express their
concerns with the proposed relief to adjudicators in person or in writing.
4. Training and assigning experienced adjudicators to aggregate
proceedings.
Agencies should ensure that adjudicators who handle aggregate
proceedings are appropriately trained in such cases. Where feasible,
agencies should consider using a specialized core of adjudicators to handle
complex aggregated proceedings—much like judges and arbitrators
appointed in complex arbitration, patent litigation, and multidistrict
litigation.249 Administrative decisionmakers vary dramatically in their roles
and responsibilities. Some conduct hearings akin to full-blown trials, while
others are expected to make more routine decisions without the same

247

Id.

248

FED. R. CIV. P. 23(b)(2) & (c)(2)(A).

See Manual for Complex Litigation, supra note 81, § 20.131 (considering “experience”
and “skill” of available judges for designation); Jonas Anderson, Court Competition for
Patent Cases, 163 U. PA. L. REV. 631 (2015) (describing such efforts in the Northern
District of California and the Eastern Districts of Texas and Virginia); Brief of American
Arbitration Association as Amicus Curiae in Support of Neither Party at 13, Stolt-Nielsen
S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662 (2010) (No. 08-1198), 2009 WL 2896309
(noting “arbitrators presiding over class arbitrations conducted under the Rules are
appointed from a select national roster of experienced class action arbitrators”).
249

- 82 -

authority to hear evidence or make policy judgments.250 And some agency
adjudicators may simply lack the expertise or time to resolve complex
multiparty disputes.251 By assigning specialized adjudicators to oversee
multiparty disputes, agencies would afford more independence and
experience in the initial decision to aggregate claims without overtaxing
other kinds of more routine, individualized determinations made by agency
hearing officers or judges.
Agencies relying on ALJs may need to exercise more care when
employing aggregate procedures. ALJs typically are randomly assigned to
cases. However, there may be ways to specially assign ALJs to certain
categories of cases without raising concerns about randomized
assignments—as noted above, specially designated SSA ALJs historically
handled the unique issues that arose in Medicare-related claims before
Congress created OMHA.
5. Using multiple adjudicators to address concerns with having a
single adjudicator decide large numbers of claims.
Finally, to further address the concern that parties have with placing
“all their eggs in one basket,” agencies that aggregate using statistical
sampling or test cases should consider using multiple adjudicators to rule
on different parts of a statistical sample or test cases. Joint hearings are
consistent with judicial efforts in the United States to informally coordinate
efforts in complex actions that often overlap in state and federal court.252

250

See, e.g., RONALD A. CASS ET AL., ADMINISTRATIVE LAW: CASES AND MATERIALS 569
(6th ed. 2011) (collecting examples and observing that in some cases administrative
adjudication closely resembles court-like hearings while in other cases the judicial analogy
is “less comfortable”).
251

As discussed in Part II.A, supra, the FCC recently rejected the use of class actions
precisely because of its fear that such a proceeding would “needlessly divert” the resources
of its lone ALJ to complex cases that just as easily could have been filed in federal court.
Solvable Frustrations, Inc., 29 FCC Rcd. 4205, (2014), http://tcpablog.com/wpcontent/uploads/2014/05/Memorandum-Opinion-Order.pdf.
252

In re Joint E. and S. Dists. Asbestos Litig., 129 F.R.D. 434 (E. & S.D.N.Y. & N.Y. Sup.
Ct. 1990). See also, e.g., In re A.H. Robins Co., 88 B.R. 742, 743 (E.D.Va. 1988)
(confirmation order jointly issued by district judge Merhige and bankruptcy judge Shelley).
Byron G. Stier, Resolving the Class Action Crises: Mass Tort Litigation as Network, 2005
UTAH L. REV. 863, 913-915 (2005) (collecting cases); William W. Schwarzer et al.,
Judicial Federalism in Action: Coordination of Litigation in State and Federal Courts, 78
VA. L. REV. 1689, 1690–91 (1992) (same). For example, after a year of joint hearings,
Judge Rakoff in Southern District of New York and Stuart Bernstein, the Chief Bankruptcy
Judge, together approved an agreement between the United States Attorney and the
assigned bankruptcy trustee that centralized the distribution of artwork and other assets
seized by the federal prosecutor in the civil bankruptcy proceeding. See Coordination

- 83 -

As discussed above in Part II.B, the NVICP used three special masters to
minimize concerns about bias and efficiently dispose of thousands of cases
in its Omnibus Autism Proceeding. In addition, as discussed above in Part
II.C.5, OMHA is considering the use of multiple adjudicators in its
Statistical Sampling Initiative.
G.

Agencies Should Use Aggregation to Enhance Control of
Policymaking By:


Publishing opinions in aggregate proceedings as precedential
decisions;



Considering whether policy decisions in aggregate adjudications
should be codified in agency rules and regulations; and



Encouraging input from agency adjudicators in related agency
rulemaking.

Not only can aggregate adjudication produce benefits for the
nongovernmental parties that depend upon them, it may also enhance
agency control of policymaking through adjudication.
Aggregate
adjudication provides agency heads with a thoughtful first crack at
important questions of law and policy by the agency’s most experienced
and expert adjudicators, with the benefit of a fully developed record and
competent counsel.
1. Publishing opinions in aggregate proceedings as precedential
decisions.
To obtain the maximum benefit from the additional resources
devoted to aggregate proceedings, agencies should consider publishing the
opinions in such cases, at least at the appellate level, as precedential
decisions. This will help other adjudicators handle subsequent cases
involving similar issues more expeditiously and avoid inconsistent
outcomes. Moreover, by reducing the number of cases that are subject to
appellate review within the agency, the agency’s appellate body will be able
to devote more attention to the cases that have the most significant impact
on large groups of people.

Agreement in United States v. Marc Dreier, 09-CR-85 (S.D.N.Y. 2009) & In re Dreier
LLP, 08 BR 15051 (Bankr. S.D.N.Y. 2009) (Dec. 12, 2009) (on file with author).

- 84 -

2. Considering whether policy decisions in aggregate adjudications
should be codified as rules.
Second, agencies that adopt aggregate adjudication procedures
should adopt techniques to communicate outcomes with policymakers to
determine whether future rulemaking is worthwhile. Aggregation can
permit the agency to collect information about pending claims, as well as to
determine how an agency can best effectuate its goals. Aggregation in the
EEOC and the NVICP has helped agencies effectuate broader change. But
hearing officers and adjudicators relying on aggregate techniques
acknowledged that few formal tools existed to communicate the results of
aggregate adjudication with those charged with conducting future
rulemakings.
Agencies that utilize aggregation in cases with implications for
policymaking should develop lines of communication between their
adjudicators and agency personnel (whether in the same agency or another)
involved in related rulemaking. First, like federal court, participants could
appeal a final judgment made during the course of coordinated proceeding,
class action or class settlement to the final Article I tribunal, often the head
of the agency, and ultimately to federal court. Because the decision below
will affect large groups of individuals and entities in agency proceedings, it
may be worthwhile and possible for the agency to devote more time and
attention to the appeal.
Agency policymakers and personnel involved in rulemaking should
review the outcomes in aggregated cases to determine whether a notice-andcomment rulemaking proceeding codifying the outcome might be
worthwhile. If the agency is uncertain whether it wants to proceed with a
rule, it might issue a notice of inquiry to invite interested parties to comment
on whether the agency should codify the adjudicatory decision (in whole or
in part) in a new regulation
3. Encouraging input from agency adjudicators in related agency
rulemaking.
Finally, in rulemaking proceedings, agencies should invite input
from adjudicators experienced in handling large cases that raise similar or
related policy questions. For example, in the Department of Education’s
ongoing proceeding to determine debt relief procedures for students at
failed for-profit schools, the Department solicited input from Special Master
Smith, who had already determined thousands of similar claims arising out
of the collapse of the Corinthian Colleges.

- 85 -

When such communication exists, aggregate agency adjudication
carries the potential to meaningfully complement agency policymaking.
The additional time that the agency can spend on aggregated proceedings
by eliminating duplicative efforts may enable the agency to publish its
decisions in these cases as precedential rulings to guide adjudicators in
future cases. Thus, the agency head will be able to influence not only the
aggregated case on direct review, but future administrative proceedings as
well, all with a single decision. If the agency decides to institute notice and
comment rulemaking to address an issue arising in aggregated adjudication,
it will have the benefit of the adjudicator’s considered opinion.
Aggregated cases will be more transparent to the political branches,
which are rarely concerned with the outcomes of individual adjudications
beyond the provision of constituent services by individual
representatives.253 Thus, in addition to increasing the power of agency
heads over significant issues that affect large groups of people, agency
aggregation may even increase the ability of the political branches to ensure
agency accountability.254

See, e.g., INS v. Chadha, 462 U.S. 919, 927 & n.3 (1983) (noting Congress’ lack of
attention when reviewing individual administrative proceedings).
253

254

Of course, in some cases political scrutiny may make it more difficult for the agency to
reach an accommodation with injured parties.

- 86 -

